 



Exhibit 10.7
AMPAC FINE CHEMICALS LLC PENSION PLAN
FOR BARGAINING UNIT EMPLOYEES





--------------------------------------------------------------------------------



 



AMPAC FINE CHEMICALS LLC PENSION PLAN
FOR BARGAINING UNIT EMPLOYEES
TABLE OF CONTENTS

                      Page
ARTICLE I
  GENERAL MATTERS AND PURPOSE     1  
 
           
1.1
  General     1  
1.2
  Purpose of Plan     1  
 
           
ARTICLE II
  EFFECTIVE DATE     2  
 
           
ARTICLE III
  DEFINITIONS     3  
 
           
3.1
  Actuarial Equivalent     3  
3.2
  Aerojet Plan     4  
3.3
  AFC Plan     4  
3.4
  Affiliated Company     4  
3.5
  Annuity Starting Date     4  
3.6
  Beneficiary     4  
3.7
  Board of Directors     5  
3.8
  Break in Service     5  
3.9
  Company     6  
3.10
  Credited Service     7  
3.11
  Cumulative Service     8  
3.12
  Early Retirement Date     10  
3.13
  Employee     10  
3.14
  Hour of Service     11  
3.15
  Investment Manager     13  
3.16
  Joint Annuitant     13  
3.17
  Labor Agreement     13  
3.18
  Leave of Absence     13  
3.19
  Leased Employee     13  
3.20
  Member Company     14  
3.21
  Normal Retirement Date     14  
3.22
  Participant     14  
3.23
  Pension Plan Committee     14  
3.24
  Plan     14  
3.25
  Plan Administrator     15  
3.26
  Plan Year     15  

i



--------------------------------------------------------------------------------



 



                      Page
3.27
  Program C     15  
3.28
  Qualified Election     15  
3.29
  Sponsor     16  
3.30
  Spouse     16  
3.31
  Trust Agreement     17  
3.32
  Trust Fund     17  
3.33
  Trustee     17  
 
           
ARTICLE IV
  PARTICIPATION     18  
 
           
ARTICLE V
  CONTRIBUTIONS     19  
 
           
ARTICLE VI
  RETIREMENT     20  
 
           
6.1
  Normal Retirement Date     20  
6.2
  Early Retirement Date     20  
6.3
  Late Retirement Date     20  
 
           
ARTICLE VII
  DETERMINATION OF RETIREMENT INCOME     21  
 
           
7.1
  Retirement at Normal Retirement Date     21  
7.2
  Retirement at Early Retirement Date     22  
7.3
  Limitation on Benefits     23  
7.4
  Retirement on Late Retirement Date     23  
 
           
ARTICLE VIII
  DISABILITY BENEFIT     24  
 
           
8.1
  Eligibility     24  
8.2
  Total and Permanent Disability     24  
8.3
  Medical Examinations     25  
8.4
  Disability Benefits     25  
8.5
  Deduction from Disability Benefits     27  
 
           
ARTICLE IX
  VESTING AND VESTED TERMINATION     28  
 
           
9.1
  Vesting     28  
9.2
  Vested Termination of Employment     28  
9.3
  Form and Amount of Vested Termination Benefits     28  
 
           
ARTICLE X
  PAYMENT OF BENEFITS     30  
 
           
10.1
  Normal Form of Payment     30  
10.2
  Optional Form of Payment     30  
10.3
  Election Not to Take Joint & Survivor Annuity   32

ii



--------------------------------------------------------------------------------



 



                      Page
10.4
  Designation of Joint Annuitant     33  
10.5
  Conditions of Qualified Election     33  
10.6
  Limitations on Distribution of Benefits     33  
10.7
  Direct Rollover     37  
10.8
  Consent to Certain Distribution of Benefits     39  
 
           
ARTICLE XI
  NO PAYMENT OF BENEFITS DURING EMPLOYMENT     42  
 
           
11.1
  No Commencement of Benefits        
 
  During Employment     42  
11.2
  Suspension of Benefits     42  
 
           
ARTICLE XII
  SPOUSAL DEATH BENEFIT     43  
 
           
12.1
  Spousal Death Benefit     43  
12.2
  Marriage Requirement     44  
12.3
  Certain Elections     44  
12.4
  Cost of Benefit     45  
 
           
ARTICLE XIII
  TRANSFER OF EMPLOYMENT     47  
 
           
ARTICLE XIV
  AFFILIATED SERVICE     48  
 
           
14.1
  Definitions     48  
14.2
  Credited Service     48  
14.3
  Cumulative Service     48  
14.4
  Limitation on Affiliated Service     49  
 
           
ARTICLE XV
  APPLICATION FOR BENEFITS     50  
 
           
15.1
  Application for Benefits     50  
15.2
  Action on Application     52  
15.3
  Claim Review Procedure     53  
 
           
ARTICLE XVI
  ADMINISTRATION     57  
 
           
16.1
  The Pension Plan Committee     57  
16.2
  Pension Plan Committee Procedure     57  
16.3
  Pension Plan Committee Powers     57  
16.4
  Allocation and Delegation of Duties     59  
16.5
  Expenses     59  
16.6
  Accrued Benefits     59  
16.7
  Periodic Review     59  

iii



--------------------------------------------------------------------------------



 



                      Page
16.8
  Investment Administration     59  
16.9
  Compensation and Expenses of Fiduciaries     60  
 
           
ARTICLE XVII
  AMENDMENT     61  
 
           
ARTICLE XVIII
  RIGHT TO DISCONTINUE OR TERMINATE; ALLOCATION OF ASSETS UPON TERMINATION    
63  
 
           
18.1
  No Contractual Obligation     63  
18.2
  Vesting Upon Termination of Plan     63  
18.3
  Allocation of Assets Upon Plan Termination     63  
18.4
  Distribution of Residual Assets     64  
 
           
ARTICLE XIX
  GENERAL MATTERS     65  
 
           
19.1
  No Enlargement of Employee Rights     65  
19.2
  Benefits from Trust Fund     65  
19.3
  No Alienation     65  
19.4
  Facility of Payment     66  
19.5
  Location of Payee     67  
19.6
  Payment of Small Benefits     67  
19.7
  The Trust Agreement     69  
19.8
  Application of Forfeitures     69  
19.9
  Irrevocability     69  
19.10
  Merger Restriction     70  
19.11
  Article Headings     71  
19.12
  Gender     71  
19.13
  Amendments     71  
19.14
  Applicable Law     71  
19.15
  Veterans’ Reemployment Rights     71  
 
           
ARTICLE XX
  LIMITATIONS ON BENEFITS     72  
 
           
20.1
  Basic Limitation     72  
20.2
  Membership in Other Plans     73  
20.3
  Payment Prior to Age Sixty-Two or After Age Sixty-Five     73  
20.4
  Exception     74  
20.5
  Adjustment of Limitation     74  
20.6
  Adjustment     74  
20.7
  Special Affiliation Rule     74  
20.8
  Compensation     75  

iv



--------------------------------------------------------------------------------



 



                      Page
ARTICLE XXI
  SPECIAL QUALIFICATION PROVISION     76  
 
           
APPENDIX
           
 
           
SCHEDULES (A, B, C, D)
       

v



--------------------------------------------------------------------------------



 



AMPAC FINE CHEMICALS LLC PENSION PLAN
FOR BARGAINING UNIT EMPLOYEES
ARTICLE I
GENERAL MATTERS AND PURPOSE
     1.1 General. This document sets forth the provisions of the Ampac Fine
Chemicals LLC Pension Plan for Bargaining Unit Employees (“Plan”) as in effect
from and after December 1, 2005. This document reflects provisions of the Plan
applicable to hourly-paid employees at Ampac Fine Chemicals LLC.
     This Plan was established on December 1, 2005 and received a transfer of
assets and liabilities from the GenCorp Consolidated Pension Plan (Program “C”)
with respect to certain participants therein who become bargaining employees of
Ampac Fine Chemicals LLC on December 1, 2005.
     1.2 Purpose of Plan. The purpose of the Plan is to provide retirement
benefits for certain Employees of the Member Companies, as defined herein.

1



--------------------------------------------------------------------------------



 



ARTICLE II
EFFECTIVE DATE
     The effective date of the Ampac Fine Chemicals LLC Pension Plan for
Bargaining Employees is December 1, 2005.

2



--------------------------------------------------------------------------------



 



ARTICLE III
DEFINITIONS
     The following words and phrases as used in this instrument shall have the
meaning stated in this Article III unless it shall appear from the context that
they have a plainly different meaning:
     3.1 Actuarial Equivalent. “Actuarial Equivalent” means an amount which, at
the date of determination, is actuarially equivalent to any benefit required to
be calculated hereunder, computed using the interest rate and the mortality
table specified below:
     (a) Except as provided in subsection (b), the interest rate shall be 8 1/2%
and the mortality table shall be the Group Annuity Table for 1983, set back by
two years for a Participant and four years for a spouse or other joint
participant.
     (b) For determinations of actuarial equivalents of benefits in the form of
lump sum payments, the interest rate shall be determined using whichever of the
factors described below results in the largest value: (i) the factors specified
in subsection (a); (ii) the mortality table specified in subsection (a) and the
interest rate published by the Pension Benefit Guaranty Corporation (as of the
first day of the Plan Year in which such determination is made) for the purpose
of determining the present value of benefits for terminating single-employer
plans; or (iii) the applicable mortality table and the applicable interest rate,
as defined below:
     (A) The term “applicable mortality table” shall mean the table prescribed
by the Secretary of the Treasury under Code Section 417(e)(3). As of December 1,
2005, the applicable mortality table is the table prescribed in Rev. Rul.
2001-62.

3



--------------------------------------------------------------------------------



 



     (B) The term “applicable interest rate shall mean the annual rate of
interest on 30-year Treasury securities as specified by the Commissioner of
Internal Revenue for the month preceding the Plan Year in which falls the
Annuity Starting Date for the distribution.
     3.2 Aerojet Plan. “Aerojet Plan” shall mean the Aerojet-General Corporation
Consolidated Pension Plan.
     3.3 AFC Plan. “AFC Plan” shall mean the “Aerojet Fine Chemicals LLC
Consolidated Pension Plan.”
     3.4 Affiliated Company. “Affiliated Company” shall mean (a) any corporation
which is included in a controlled group of corporations (within the meaning of
Section 414(b) of the Internal Revenue Code), which group also includes the
Company, (b) any trade or business which is under common control with the
Company (within the meaning of Section 414(c) of the Internal Revenue Code), and
(c) any member of an affiliated service group (within the meaning of Section
414(m) of the Internal Revenue Code) which includes the Company.
     3.5 Annuity Starting Date. “Annuity Starting Date” shall mean the first day
of the first period for which an amount is payable as an annuity, or in the case
of a benefit not payable as an annuity, the first day on which all events have
occurred which entitle the Participant to such benefit.
     3.6 Beneficiary. “Beneficiary” shall mean the person (other than a Joint
Annuitant) designated by a Participant pursuant to a Qualified Election, to
receive any benefits payable in the event of the death of the Participant, his
Spouse, and his designated Joint Annuitant, as the case may be.

4



--------------------------------------------------------------------------------



 



     Wherever provision is made hereunder for the payment of any death benefit
to the Beneficiary of a Participant and there shall be no properly designated
Beneficiary surviving such Participant, such benefit shall be paid to the
Participant’s Spouse, if any, or if there is no spouse, to the executor or
administrator of the estate of such Participant, or, if no executor or
administrator has been duly designated and qualified, then such benefit shall be
paid to the survivors of the Participant in the following order of priority:

  (a)   Children;     (b)   Parents;     (c)   Brothers and sisters;     (d)  
Heirs at law.

     3.7 Board of Directors. “Board of Directors” shall mean the Board of
Directors of American Pacific Corporation.
     3.8 Break in Service. “Break in Service” or “Break” shall mean a Plan Year
during which a Participant completes fewer than five hundred (500) Hours of
Service. Solely for purposes of determining whether a Participant has sustained
a Break in Service, an Employee’s Hours of Service shall also include the
following (to the extent not included in the definition of Hours of Service in
this Article III):
     (a) Any period of layoff, provided that the Employee is recalled and
returns to the employ of a Member Company or Affiliated Company within the
period of time provided under a Labor Agreement applicable to him or under the
practice of the company if no Labor Agreement is applicable to him;
     (b) Any period of absence (other than an absence described in subsection
(c) below) pursuant to a Leave of Absence (not in excess of one year), provided
that the

5



--------------------------------------------------------------------------------



 



Employee returns to the employ of a Member Company or an Affiliated Company
immediately upon expiration of such Leave of Absence, and
     (c) Any period of absence, by reason of the pregnancy of the Employee, by
reason of the birth of a child of the Employee, by reason of the placement of a
child with the Employee in connection with the adoption of such child by the
Employee, or for purposes of caring for such child for a period beginning
immediately following the birth or placement of such child.
     The number of additional Hours of Service deemed completed pursuant to
subsections (a) and (b) above, shall be in accordance with the Employee’s
customary schedule of employment. The number of additional Hours of Service
deemed completed pursuant to subsection (c) above, shall be in accordance with
the Employee’s customary schedule of employment, provided, however that no more
than five hundred and one (501) Hours of Service shall be deemed to have been
completed with respect to absences with respect to a single pregnancy, birth or
placement described in subsection (c). Hours deemed completed pursuant to
subsection (c) shall be credited to the Plan Year in which the absence from work
begins if the Employee would be prevented from incurring a Break in Service in
such Plan Year solely because of such additional Hours, and in any other case,
in the immediately following Plan Year. The Pension Plan Committee may require,
as a condition of recognizing any Hours pursuant to subsection (c), that the
Employee provide such information as the Pension Plan Committee reasonably
requests to establish the reason for the absence and the number of days for
which there was such an absence.
     3.9 Company. “Company” shall mean Ampac Fine Chemicals LLC.
     3.10 Credited Service. “Credited Service” shall mean the number of years of
Credited Service of a Participant determined in accordance with this Section,
which shall be considered in

6



--------------------------------------------------------------------------------



 



determining a Participant’s benefits under this Plan. A Participant shall be
deemed to accrue a full year of Credited Service in each Plan Year in which he
completes at least one thousand eight hundred (1,800) Hours of Service. In
addition, in any Plan Year in which the Participant completes less than one
thousand eight hundred (1,800) Hours of Service, a Participant shall be deemed
to complete one-twelfth (1/12th) of a year of Credited Service for each one
hundred fifty (150) Hours of Service completed during such Plan Year. With
respect to employees who became Participants on December 1, 2005, as the result
of the transfer of assets and liabilities to this Plan from Program C, “Credited
Service” shall also include “Credited Service” as of November 30, 2005 as that
term was defined in Program C as in effect on that date and as set forth in
Schedule D. For purposes of determining a Participant’s Credited Service the
following rules shall apply:
     (a) Except as provided above with respect to credited service recognized
under Program C prior to December 1, 2005, Hours of Service shall not be taken
into account which are accrued by a Participant for service other than as an
Employee, as defined in this instrument;
     (b) Hours of Service shall not be taken into account which are accrued by
any person during any period of time during which he is covered under any other
pension or retirement plan to which a Member Company contributes, except a
federal or state, social security or similar welfare program;
     (c) Hours of Service shall not be taken into account which are accrued by a
Participant while on Leave of Absence or during lay-off, provided, however, that
the period of a Leave of Absence to conduct local Union activities approved by
the Company shall be part of such Employee’s Credited Service;

7



--------------------------------------------------------------------------------



 



     (d) In the case of any Participant who has a Break in Service and who,
immediately preceding such Break does not have a vested right to Benefits under
this Plan, the Credited Service of such Participant accrued under this Plan
prior to such Break shall not be taken into account if the number of consecutive
Breaks in Service exceeds the greater of (i) five (5) or (ii) the aggregate
number of years of Cumulative Service (including Cumulative Service deemed to be
earned by reason of service for a Member Company or an Affiliated Company
pursuant to Article XIII) prior to such Break. Such aggregate number of years of
Cumulative Service prior to such Break shall not include any years of Cumulative
Service not required to be taken into account under this subsection (d) by
reason of any prior Break in Service;
     (e) In the case of any Participant who has a Break in Service and who,
immediately preceding such Break does not have a vested right to Benefits under
this Plan, the Credited Service of such Participant prior to such Break shall
not be taken into account until the end of a twelve (12) consecutive month
period commencing after such Break in which the Participant completes at least
one thousand (1,000) Hours of Service.
     (f) A Participant who was employed by Aerojet Fine Chemicals LLC on June 1,
2000 shall have included in his Credited Service, for the purpose of determining
his Pension Benefit, all service which is counted as Credited Service under the
Aerojet Plan or the Non-Contributory Pension Plan of GenCorp Inc. as indicated
on Schedule D.
A Participant shall in no event be deemed to accrue more than one (1) full year
of Credited Service with respect to any Plan Year.
     3.11 Cumulative Service. “Cumulative Service” shall mean the number of
years of Cumulative Service of an Employee determined in accordance with this
Section and Article XIII,

8



--------------------------------------------------------------------------------



 



which shall be considered in determining an Employee’s vesting in benefits under
this Plan. An Employee shall be deemed to accrue a full year of Cumulative
Service in each Plan Year in which he completes at least one thousand (1,000)
Hours of Service. In addition, in any Plan Year in which the Employee completes
less than one thousand (1000) Hours of Service, an Employee shall be deemed to
complete one-twelfth (1/12) of a year of Cumulative Service for each one hundred
fifty (150) Hours of Service completed during such Plan Year. With respect to
employees who became Participants on December 1, 2005 as the result of the
transfer of assets and liabilities to this Plan from Program C, “Cumulative
Service” shall also include “Cumulative Service” as of November 30, 2005 as that
term was defined in Program C as in effect on that date and as set forth in
Schedule D.
     For purposes of determining an Employee’s Cumulative Service, the following
rules apply:
     (a) In the case of any Employee who has a Break in Service and who,
immediately preceding such Break does not have a vested right to benefits under
this Plan, the Cumulative Service of such Employee prior to such Break shall not
be taken into account if the number of consecutive Breaks in Service exceeds the
greater of (i) five (5) or (ii) the aggregate number of years of Cumulative
Service (including Cumulative Service deemed to be earned by reason of service
for a Member Company or an Affiliated Company pursuant to Article XIII) prior to
such Break. Such aggregate number of years of Cumulative Service prior to such
Break shall be deemed not to include any years of Cumulative Service not
required to be taken into account under this subsection (a) by reason of any
prior Break in Service.

9



--------------------------------------------------------------------------------



 



     (b) In the case of any Employee who has a Break in Service and who,
immediately preceding such Break does not have a vested right to benefits under
this Plan, the Cumulative Service of such Employee prior to such Break shall not
be taken into account until the end of a twelve (12) consecutive month period
commencing after such Break in which the Employee completes at least one
thousand (1,000) Hours of Service.
     An Employee shall in no event be deemed to accrue more than one (1) full
year of Cumulative Service with respect to any Plan Year.
     Solely for purposes of determining a Participant’s vested benefits pursuant
to Section 9.1, the Participant’s Cumulative Service shall include any period
during which the Participant was performing services for a Member Company
pursuant to an arrangement between the Member Company and a leasing
organization, whether or not the Participant was a Leased Employee during such
period.
     Employment with any Affiliated Company or any other entity required to be
aggregated with the Company pursuant Code Section 414(o), will be treated as
employment with the Company solely for purposes of determining a Participant’s
Cumulative Service for vesting purposes under this Plan; provided, however, that
unless otherwise specifically provided under the Plan, any individual receiving
credited Hours of Service under this provision shall not be eligible to
participate in the Plan or eligible to accrue benefits under the Plan unless the
individual is an Employee of a Member Company.
     3.12 Early Retirement Date. “Early Retirement Date” shall mean the Early
Retirement Date determined in accordance with Section 6.2.

10



--------------------------------------------------------------------------------



 



     3.13 Employee. “Employee” shall mean any person employed on an hourly basis
by a Member Company and may, with the approval of the Pension Plan Committee,
include any Employee who is loaned to another organization or entity for a
period of time; provided in each case that the Member Company is required by
applicable law to deduct federal income tax and social security tax amounts.
However, unless otherwise designated by the Board of Directors, “Employee” does
not include a person who becomes employed by a Member Company through the:
     (a) Legal dissolution and winding up of an Affiliated Company which was not
a Member Company; or
     (b) Merger into a Member Company of any other corporation or Affiliated
Company which is not a Member Company; or
     (c) Transfer of all or part of the assets to a Member Company by another
company together with a group of the transferor’s employees.
     3.14 Hour of Service. “Hour of Service” shall mean (a) each hour for which
an Employee is directly or indirectly paid, or entitled to payment, by a Member
Company for the performance of duties as an Employee, (b) each hour for which an
Employee is paid or entitled to payment by the Member Company on account of a
period during which no duties are performed, and (c) each hour for which back
pay, irrespective of mitigation of damages, is either awarded or agreed to by
the Member Company. Overtime work shall be credited as straight time. The
determination of an Employee’s “Hours of Service” shall be governed by the
following rules:
     (1) Hours of Service to be recognized during any period of time during
which no duties are performed by the Employee shall be determined and credited
pursuant to

11



--------------------------------------------------------------------------------



 



Department of Labor Regulations Sections 2530.200b-2(b) and (c), 29 C.F.R. §§
2530.200b-2(b) and (c), with the following special provisions:
     (i) An Employee shall be deemed to complete eight (8) Hours of Service for
each paid holiday not worked;
     (ii) An Employee shall be deemed to complete forty (40) Hours of Service
for each week of paid vacation or week of paid sick leave not worked;
     (iii) An Employee shall be deemed to complete forty (40) Hours of Service
for each week of military service with respect to which he is entitled to credit
for such Hours of Service under applicable federal law (but only for such
purposes as credit is required to be given under such law);
     (iv) An Employee shall be deemed to complete forty (40) Hours of Service
for each week absent from work due to illness or accident and for which he is
entitled to Workers’ Compensation benefits, subject to a maximum of six
(6) months for each such accident or illness.
     (v) No more than five hundred and one (501) Hours of Service shall be
credited to an Employee on account of any single continuous period during which
the Employee performs no duties.
     (2) No Employee shall be deemed to earn Hours of Service solely by reason
of receiving payments pursuant to a plan maintained for the purpose of complying
with applicable worker’s compensation, unemployment compensation or disability
insurance laws, nor shall an Employee be deemed to earn Hours of Service by
reason of the receipt of payments which reimburse such Employee for medical or
medically related expenses incurred by the Employee.

12



--------------------------------------------------------------------------------



 



     (3) With respect to any period of service, an Employee shall not receive
credit for Hours of Service pursuant to more than one provision of this
definition.
     3.15 Investment Manager. “Investment Manager” shall mean any person who the
Pension Plan Committee designates pursuant to Section 16.8 and is either a
registered investment advisor, bank or insurance company as described in ERISA
Section 3(38).
     3.16 Joint Annuitant. “Joint Annuitant” shall mean the person designated by
a Participant, pursuant to the options provided by Section 10.2, to receive an
annuity for life upon the death of the Participant after his retirement.
     3.17 Labor Agreement. “Labor Agreement” shall mean an agreement between the
Company and a recognized collective bargaining agent.
     3.18 Leave of Absence. “Leave of Absence” shall mean a period of absence
from regular employment which is approved by a Member Company. The employment of
an Employee whose approved Leave of Absence is terminated without his returning
to regular employment with the Company shall be terminated effective at the
commencement of such approved Leave of Absence.
     3.19 Leased Employee. “Leased Employee” means any person (other than an
Employee of a Member Company) who has performed services for a Member Company
(or for a Member Company and related persons as determined under Code
Section 414(n)(6) which services (i) are performed under an agreement between a
Member Company and a leasing organization on a substantially full-time basis for
a period of at least one (1) year, and (ii) are performed under the direction
and control of the Member Company.
     Any Leased Employee will not be treated as an Employee of a Member Company
for purposes of eligibility to participate in the Plan or for purposes of
accrual of benefits under the

13



--------------------------------------------------------------------------------



 



Plan. However, a Leased Employee will be treated as an Employee of a Member
Company for purposes of Code Sections 401(a), 410, 411, 415, and 416; provided,
however, that a Leased Employee will not be treated as employed by the Member
Company if (i) the Leased Employee is covered by a money purchase pension plan
maintained by the leasing organization that provides (A) a nonintegrated
employer contribution of at least 10% of compensation, as defined in Code
Section 415(c)(3), including amounts contributed pursuant to a salary reduction
agreement that are excludible from the employee’s gross income under Code
Sections 125, 402(e)(3), 401(h)(1)(B) or 403(b); (B) immediate participation;
and (C) full and immediate vesting, and (ii) Leased Employees do not constitute
more than twenty percent (20%) of the leasing organization’s nonhighly
compensated employees, as that term is defined under Code Section 414(q).
     3.20 Member Company. “Member Company” shall mean the Company, any
Affiliated Company, or any division or unit of the Company or of an Affiliated
Company which may be included in this Plan by designation of the Board of
Directors, and in the case of an Affiliated Company, by adoption of this Plan by
such Affiliated Company.
     3.21 Normal Retirement Date. “Normal Retirement Date” shall mean the Normal
Retirement Date determined in accordance with Section 6.1.
     3.22 Participant. “Participant” shall mean a person who has become eligible
to participate in Plan in accordance with the provisions of Article IV, and who
has not yet been paid in full any benefits to which he is entitled under the
terms of this Plan.
     3.23 Pension Plan Committee. “Pension Plan Committee” shall mean the
Committee described in Section 16.1.

14



--------------------------------------------------------------------------------



 



     3.24 Plan. ” Plan “ shall mean the Ampac Fine Chemicals LLC Pension Plan
for Bargaining Unit Employees.
     3.25 Plan Administrator. “Plan Administrator” shall mean the Sponsor or
such other entity or person the Board of Directors may designate.
     3.26 Plan Year. “Plan Year” shall mean the fiscal year of the Plan. The
Plan Year shall be the twelve (12) month period commencing each October 1 and
ending the following September 30. The first Plan year will be the period
beginning December 1, 2005 and ending on September 30, 2006.
     3.27 Program C. “Program C” shall mean the GenCorp Consolidated Pension
Plan (Program C).
     3.28 Qualified Election. “Qualified Election” shall mean a Participant’s
election, designation or waiver made under this Plan in accordance with the
requirements of this Section and in the manner and form as prescribed by the
Pension Plan Committee.
     (a) To the extent required under Section 417 of the Internal Revenue Code,
no election, designation or waiver shall be deemed to be a Qualified Election
unless the Spouse, if any, of the Participant consents in writing to such
election, designation or waiver and acknowledges the effect of such election,
designation or waiver. The Spouse’s consent to an election, designation or a
waiver must be witnessed by a notary public.
     (b) Notwithstanding this consent requirement, if the Participant warrants
to the Pension Plan Committee that such written consent may not be obtained
because there is no Spouse or the Spouse cannot be located or for any other
reason as the Pension Plan Committee determines to be consistent with the
requirements of Section 417 of the Code,

15



--------------------------------------------------------------------------------



 



a related election, designation or waiver without spousal consent may be deemed
a Qualified Election; provided, however, that the Pension Plan Committee may
require the Participant in such case to produce such evidence of the Spouse’s
unavailability or other circumstances as the Pension Plan Committee deems to be
appropriate.
     (c) A Qualified Election under this provision will be valid only with
respect to the Spouse who consented to the Qualified Election, or in the event
of a Qualified Election in which the Spouse’s consent has not been obtained,
with respect to a designated Spouse (e.g., that Spouse who cannot be located).
     (d) A revocation of a prior election, designation or waiver may be made by
a Participant without the consent of the Spouse at any time before the
commencement of benefits, but any subsequent election, designation or waiver
shall again be subject to the foregoing rules. Subject to the foregoing
(relating to a change by a Participant), the consent by a Spouse to an election,
designation or waiver shall be irrevocable. The number of revocations and
subsequent elections, designations or waivers shall not be limited during any
applicable election period.
     (e) An election, designation or waiver which, by reason of a failure to
obtain required spousal consent could not be given effect when made, may later
be given effect if at the relevant date the Participant has no Spouse or is not
then otherwise required to have spousal consent.
     3.29 Sponsor. “Sponsor” shall mean the American Pacific Corporation.
     3.30 Spouse. “Spouse” shall mean, as required by the context of specific
provisions of this instrument, the person to whom the Participant is lawfully
married on the date on which

16



--------------------------------------------------------------------------------



 



payment of benefits commences or for purposes of the spousal death benefit under
Article XII, the person to whom such deceased Participant is married on the date
of such Participant’s death.
     3.31 Trust Agreement. “Trust Agreement” shall mean the trust agreement
effective as of December 1, 2005, by and between Ampac Fine Chemicals LLC and/or
American Pacific Corporation and the trustee designated therein, or such other
trust agreement or agreements that may be established from time to time
hereunder and as the same may from time to time be amended and/or restated.
     3.32 Trust Fund. “Trust Fund” shall mean all cash and securities and all
other assets of whatever nature deposited with or acquired by the Trustee or
Trustees in the capacity of Trustee of this Plan and all accumulated income
thereon.
     3.33 Trustee. “Trustee” shall mean the individual and/or entity designated
in the Trust Agreement or any successor named as provided in the Trust Agreement
and which executes a Trust Agreement as Trustee, or any other Trustee or
Trustees designated in any trust agreement or trust agreements which may be
established to carry out the purposes of this Plan.

17



--------------------------------------------------------------------------------



 



ARTICLE IV
PARTICIPATION
     Every Employee who was a participant in Program C on November 30, 2005 and
who became an Employee on December 1, 2005 shall become a Participant in this
Plan and become eligible to accrue benefits under this Plan on December 1, 2005.
     Every other Employee, as defined herein, shall become a Participant in this
Plan on the date on which he becomes an Employee. No person shall be eligible to
be a Participant in and accrue benefits under this Plan during any period of
time during which he is covered under any other pension or retirement plan to
which the Company contributes (including the Ampac Fine Chemicals Pension Plan
for Salaried Employees), except a federal or state, social security or similar
welfare program; nor shall any person be eligible to accrue benefits under this
Plan during any period of time that such person is not an Employee, as defined
in Article III.

18



--------------------------------------------------------------------------------



 



ARTICLE V
CONTRIBUTIONS
     The Member Companies will from time to time contribute such amounts as are
required under the provisions of the Employee Retirement Income Security Act of
1974, and at their option may contribute additional amounts as they deem
desirable. No Participant shall make any contribution under the Plan. All Member
Company contributions made hereunder shall be deposited with the Trustee and
held as part of the Trust Fund.

19



--------------------------------------------------------------------------------



 



ARTICLE VI
RETIREMENT
     6.1 Normal Retirement Date. The Normal Retirement Date of any Participant
shall be the first day of the month coinciding with or next following his
sixty-fifth (65th) birthday. Normal Retirement Age is age sixty-five (65).
     6.2 Early Retirement Date. Any Participant who is an Employee or in the
active employment of an Affiliated Company, and who has attained age fifty-five
(55) and completed at least ten (10) years of Cumulative Service may elect to
retire on an Early Retirement Date. Such Early Retirement Date shall be the
first day of any month selected by the Participant which occurs before his
Normal Retirement Date and after his satisfaction of the age and service
requirements set forth in the first sentence of this Section 6.2
     6.3 Late Retirement Date. A Participant who remains employed by the Company
or an Affiliated Company beyond the date which would have been his Normal
Retirement Date may retire as of the first day of any month thereafter, and the
date of such subsequent retirement shall be his Late Retirement Date.

20



--------------------------------------------------------------------------------



 



ARTICLE VII
DETERMINATION OF RETIREMENT INCOME
     7.1 Retirement at Normal Retirement Date. The retirement income payable on
Normal Retirement Date shall be payable as provided in Article X. The monthly
amount of retirement income commencing on Normal Retirement Date and payable as
a single life annuity for the life of a Participant who retires on his Normal
Retirement Date shall be equal to the “Benefit Factor” (as set forth in the
Appendix attached to this Plan) multiplied by the number of years of Credited
Service recognized under this Plan.
     The Pension Benefit to which any Participant, who was employed by Aerojet
Fine Chemicals LLC on June 1, 2000, is entitled under this Plan shall be offset
and reduced by the amount of Pension Benefit such Participant is entitled to
receive under the Aerojet Plan, assuming that payment of such Pension Benefit
under the Aerojet Plan commences at the same time the Participant commences to
receive his Pension Benefit under this Plan
     As of December 1, 2005, the Accrued Benefit of each Participant who became
an Employee on that date in connection with the purchase of assets of Aerojet
Fine Chemicals LLC is indicated on Schedule D of this Plan.
     For purposes of this Section 7.1, the following special rules shall apply:
     (a) The applicable Benefit Factor to be applied with respect to a period of
participation at any employee unit of a Member Company shall be the Benefit
Factor applicable to Participants terminating employment from such employee unit
on the date of the Participant’s termination of employment from the Company and
all Affiliated Companies;

21



--------------------------------------------------------------------------------



 



     (b) If a Participant’s retirement income is determined with respect to
periods of participation at more than one employee unit of a Member Company,
and, if on the effective date of such Participant’s termination of employment
from the Company and all Affiliated Companies the Appendices attached to this
instrument provide for special rules for the determination of retirement
benefits (including but not limited to special benefit limitations or special
factors to be used in computing adjustments for benefits commencing prior to age
sixty-five (65)), such special rules shall apply, but only to the increment of
retirement income determined for participation at the employee unit covered by
such Appendix;
     7.2 Retirement at Early Retirement Date.
     (a) The retirement income payable on or after Early Retirement Date shall
be payable as provided in Article X. A Participant who elects an Early
Retirement Date may elect to have his retirement income commence either as of
his Normal Retirement Date, or as of the first day of any month selected by him
which is after his Early Retirement Date and prior to his Normal Retirement
Date. The monthly amount of retirement income commencing on Normal Retirement
Date and payable as a single life annuity for the life of a Participant electing
an Early Retirement Date shall be determined as provided in Section 7.1 and 7.5,
based, however, upon the Participant’s years of Credited Service as of his Early
Retirement Date. If a Participant (other than a Participant described in
subsection (b) below) elects to have his retirement income commence prior to his
Normal Retirement Date, as provided above, the monthly amount of retirement
income otherwise payable shall be reduced by four-tenths of one percent (0.4%)
for each month that the

22



--------------------------------------------------------------------------------



 



commencement of such person’s retirement income precedes the first day of the
month coinciding or next following his sixty-second (62nd) birthday.
     (b) In the case of a person whose employment terminates prior to Early
Retirement Date with a vested right to a retirement income and who elects to
receive such retirement income commencing on the first day of any month
coinciding with or following his fifty-fifth (55th) birthday as provided in
Section 9.2, the monthly amount of such retirement income shall be a reduced
percentage of the retirement income otherwise payable. Such reduced percentage
shall be determined in accordance with Schedule A attached hereto and not in
accordance with the percentage reduction set forth in the preceding
Section 7.2(a).
     7.3 Limitation on Benefits. In no event shall the annual benefit payable to
any Participant hereunder exceed the limitation on benefits provided in
Article XX.
     7.4 Retirement On Late Retirement Date. If a Participant retires on a date
which is subsequent to his Normal Retirement Date, the benefits to which he may
be entitled shall commence as of the first day of the month coinciding with or
next following the date of his actual retirement as though such date were his
Normal Retirement Date; provided, however, in the case of a Participant who is a
Five Percent Owner, as defined in Section 22.2(b), benefits shall commence no
later than the April 1 following the calendar year in which the Participant
attains age seventy and one-half (70-1/2) even if he has not actually retired.
Except as provided in Section 10.6(d), the amount of benefit payable shall not
be actuarially or otherwise increased to reflect that benefits have commenced
subsequent to Normal Retirement Date.

23



--------------------------------------------------------------------------------



 



ARTICLE VIII
DISABILITY BENEFIT
     8.1 Eligibility. A Participant employed by a Member Company or an
Affiliated Company, who ceases active work due to total and permanent
disability, (1) with at least ten (10) years of Cumulative Service, and (2) who
at the commencement of disability has not attained the age of sixty-five (65),
and (3) who shall have remained totally and permanently disabled for a period of
six (6) consecutive months shall be eligible for a disability benefit upon
termination of employment and submission of proof as provided herein. In order
to be valid, all claims for disability benefits must be made within one (1) year
from the last day of active employment.
     8.2 Total and Permanent Disability. A Participant shall be deemed to be
totally and permanently disabled when, on the basis of proof satisfactory to the
Pension Plan Committee, the Pension Plan Committee determines that as a result
of any physical or mental condition he is wholly prevented from engaging in any
regular occupation or employment for wage or profit (except such employment as
is found by the Pension Plan Committee to be for purposes of rehabilitation) and
the condition will, in the opinion of the physician or physicians, clinic or
hospital who make the examination provided herein, be permanent, total and
continuous for the remainder of his life. To the extent permitted by law, a
Participant shall not be deemed disabled for the purposes of this Article, if,
on the basis of proof satisfactory to it, the Pension Plan Committee determines
that his disability arose from any intentionally self-inflicted injury or injury
resulting from participation in any criminal undertaking or from service in the
armed forces of any country, or consists of chronic alcoholism or addiction to
narcotics (or injury or disease resulting there from).

24



--------------------------------------------------------------------------------



 



     8.3 Medical Examinations. A Participant applying for a disability benefit
hereunder shall be required to submit to a medical examination and shall be
required to submit to such reexamination as the Pension Plan Committee shall
deem necessary from time to time in order to make a determination concerning his
mental or physical condition. An individual who shall be receiving disability
benefits hereunder may be required to submit to a medical examination at any
time, but not more often than once every six (6) months, to determine whether he
is eligible for continuance of the disability benefit. If, on the basis of such
reexamination, it is determined by the Pension Plan Committee that such
individual prior to attaining age sixty-five (65) has sufficiently recovered to
engage in any regular occupation or employment for wage or profit, or if it is
determined by the Pension Plan Committee that such individual has engaged in any
regular occupation or employment subsequent to his disability (except such
employment as is found by the Pension Plan Committee to be for purposes of
rehabilitation), payment of his disability benefit shall cease. In the event
that such individual shall fail within thirty (30) days after notice to submit
to medical examination, his disability benefit will be discontinued until he has
submitted to such examination after which his continued eligibility may be
determined as provided above. The medical examinations provided herein shall be
made by a competent physician or physicians or clinic or hospital selected by
the Pension Plan Committee, at no cost to the Participant.
     8.4 Disability Benefit. A monthly disability benefit to such a disabled
Participant shall commence as of the first day of the month following the
receipt by the Pension Plan Committee of satisfactory proof of such disability
or the first day of the month following the completion of a period of six
(6) months from the date on which the injury or disease was incurred, whichever
is later; provided, however, that in those cases where timely submission of

25



--------------------------------------------------------------------------------



 



such proof was prevented by unavoidable and extreme circumstances, the six
(6) month period shall be used.
     An eligible Participant shall receive a monthly disability benefit payment
computed in accordance with Sections 7.1 and 7.5 without actuarial reduction as
if he has become eligible for a normal retirement benefit under this Plan on the
date of his termination due to permanent and total disability. The disability
benefit payable under this Article VIII shall be payable in accordance with the
provisions of Article X.
     The disability benefit payable under this Article VIII shall continue
(unless sooner discontinued or terminated as provided in Section 8.3 or by the
disabled Participant’s death) until the month in which the disabled Participant
attains age sixty-five (65). From and after attainment of age sixty-five
(65) benefits shall be payable to a Participant under this Plan only in
accordance with the provisions of Article IX (governing the benefits payable to
a Participant whose employment terminates when he has a vested right to
benefits) and in the case of such benefits the applicable form of benefit shall
be as provided in Article X and the Benefit Factor(s) applicable to the
Participant shall be the same Benefit Factor(s) applicable to calculation of the
Participant’s disability benefit.
     A Participant whose termination of employment by reason of total and
permanent disability occurs prior to his eligibility to retire on an Early
Retirement Date may, at any time after attainment of age fifty-five (55) elect,
in such manner as the Pension Plan Committee may prescribe (but only if he is
then receiving a disability benefit), to have his benefits thereafter payable as
retirement income in accordance with Article X, in lieu of receiving any further
disability benefits under this Article VIII. In the event of such an election,
such Participant’s retirement income shall be reduced to the extent provided in
Section 7.2(a) if the payment of

26



--------------------------------------------------------------------------------



 



such retirement income pursuant to Article X commences prior to age sixty-five
(65). For purposes of determining the amount of reduction, if any, provided by
Section 7.2(a), the date of commencement of retirement income shall be the date
payments commence pursuant to Article X (without regard to the date benefits
commenced under this Article VIII).
     8.5 Deduction from Disability Benefits. In determining the amount of the
disability benefit a deduction shall be made from the amount provided by
Section 8.4 equal to (1) any Workers’ Compensation benefits, (2) disability
payments received from the United States or a foreign country by reason of
service in the armed forces of the United States or such other country, and
(3) any other disability benefits (other than social security disability
benefits) from time to time payable if such benefits have been provided in whole
or in part by premiums, taxes or other payments paid by or at the expense of the
Company or an Affiliated Company. If the Workers’ Compensation benefit is paid
on a lump sum basis, whether pursuant to an award or a settlement, the amount of
such lump sum payment shall be deducted from the monthly disability benefits as
determined by Section 8.4 until the entire amount of the lump sum payment will
have been liquidated.

27



--------------------------------------------------------------------------------



 



ARTICLE IX
VESTING AND VESTED TERMINATION
     9.1 Vesting. All benefits to which a Participant may be entitled under this
Plan shall be vested in the Participant upon such Participant’s completion of
five (5) years of Cumulative Service, or upon such Participant’s sixty-fifth
(65th) birthday if he is then employed by the Company or an Affiliated Company,
whichever event shall occur first. Vested benefits shall be nonforfeitable and a
Participant shall be entitled to receive such benefits in accordance with the
provisions of this Plan.
     9.2 Vested Termination of Employment. If for any reason other than death,
or retirement in accordance with the provisions of this Plan, the employment of
the Participant is terminated and at the time of such termination such
Participant has a vested right to benefits hereunder, the Participant shall be
entitled to receive a monthly retirement income (determined and payable in
accordance with Section 9.3) commencing on Normal Retirement Date, or, if the
Participant so elects on or after his attainment of age fifty-five (55),
commencing as of the first day of any month selected by him which is after his
fifty-fifth (55th) birthday and prior to his Normal Retirement Date.
     9.3 Form and Amount of Vested Termination Benefits. The retirement income
hereunder shall be payable as provided in Article X. The monthly amount of
retirement income commencing on Normal Retirement Date shall be determined in
accordance with Sections 7.1 and 7.5, based, however, on the Participants years
of Credited Service and the Benefit Factor(s) as of the date of his termination
of employment. The monthly amount of retirement income commencing prior to
Normal Retirement Date shall be a reduced percentage of the retirement income
otherwise payable. Such reduced percentage shall be determined in accordance
with Schedule A attached hereto and the percentage reduction specified in
Section 7.2(a) shall not apply.

28



--------------------------------------------------------------------------------



 



ARTICLE X
PAYMENT OF BENEFITS
     10.1 Normal Form of Payment. Unless a Participant elects an optional form
of benefits as provided in this Article X, the retirement income to which a
Participant may be entitled, commencing at his Normal Retirement Date (or on a
date which is on or after his Early Retirement Date as provided in Section 7.2),
shall be payable in equal monthly installments, as follows:
     (a) The retirement income payable to a Participant who has a Spouse on his
Annuity Starting Date shall be a reduced benefit payable for the lifetime of the
Participant, with fifty percent (50%) of the amount payable to the Participant
continued thereafter to the Spouse of the Participant, for the lifetime of such
Spouse. The reduced monthly amount payable to a Participant during his lifetime
(as provided in this Section 10.1(a)), shall be a percentage of the amount
otherwise payable in the form described in Section 10.1(b) below, and such
percentage shall be determined in accordance with Schedule B, attached hereto.
In no event, however, shall the value of the joint and survivor annuity payable
under this Section 10.1(a) be less than the value of any optional form of
payment payable under the Plan at the same time;
     (b) The retirement income payable to any Participant who does not have a
Spouse on his Annuity Starting Date shall be a single life annuity, payable for
the lifetime of the Participant, which is the amount provided in Article VII,
VIII or IX, as appropriate.
     10.2 Optional Form of Payment. Subject to the provisions of Section 10.3,
below, a Participant (including a former Employee with a vested interest as
provided in Article IX) may make an election, at any time prior to the date with
respect to which his retirement income

29



--------------------------------------------------------------------------------



 



commences, to receive the retirement income otherwise payable to him in an
optional form described in either Section 10.2(a), Section 10.2(b) or
Section 10.2(c) below:
     (a) A single life annuity, as described in Section 10.1(b), payable to the
Participant for his lifetime.
     (b) A joint and survivor annuity, with reduced monthly payments to the
Participant for his lifetime, with the percentage of such monthly amount
continued thereafter to the Participant’s designated Joint Annuitant, to be paid
monthly for the lifetime of such Joint Annuitant, ending with the last payment
made prior to the death of such Joint Annuitant. Subject to the provisions of
Section 10.6, the applicable Joint Annuitant’s percentage shall be specified by
the Participant at the time of electing the joint and survivor annuity described
in this Section 10.2(b), and shall be either fifty percent (50%) or one hundred
percent (100%). The reduced monthly amount payable to a Participant during his
lifetime (as provided in this Section 10.2(b)), shall be a percentage of the
amount otherwise payable in the form described in Section 10.1(b) above, and
such percentage shall be determined in accordance with Schedule B (where fifty
percent (50%) is payable to the Joint Annuitant) or Schedule C (where one
hundred percent (100%) is payable to the Joint Annuitant).
     (c) A reduced pension, which shall be the Actuarial Equivalent of the
amount otherwise payable in the form described in Section 11.1(b), payable
during the Participant’s life, but for a term certain of 5, 10, 15 or 20 years
(as the Participant shall so elect provided the period specified shall not
exceed the maximum period permitted under Section 10.6, with the payment to his
Beneficiary of any pension payments remaining to be paid after the Participant’s
death, or if such Beneficiary shall have predeceased him,

30



--------------------------------------------------------------------------------



 



with the commuted value of such remaining pension payments to be paid to his
estate in one lump sum, and with the payment to the estate of the Beneficiary in
one lump sum of the commuted value of any pension payments remaining to be paid
at the death of the Beneficiary.
Except in the case of an election of a joint and survivor annuity where (i) the
designated Joint Annuitant is the Participant’s Spouse, and (ii) the Joint
Annuitant will receive 100% of the monthly pension benefit paid to the
Participant during his lifetime, such election must be a Qualified Election.
     10.3 Election Not to Take Joint and Survivor Annuity. At least thirty
(30) and no more than ninety (90) days before the date with respect to which a
Participant’s benefit under this Plan commences to be paid in the form of a
joint and survivor annuity described in Section 10.1(a), such Participant shall
be furnished, in writing, (a) a general description of such joint and survivor
annuity, (b) a general description of the circumstances in which it will be
provided, (c) notice of the Participant’s right, prior to the commencement of
benefits, to make an election to receive his benefits in an optional form
described in Section 10.2 (and the right to revoke such election, together with
an explanation of the effect of such revocation), (d) a general description of
the relative financial effect on a Participant’s benefits of an election to
receive benefits in a form other than the joint and survivor annuity provided in
Section 10.1(a), and (e) a general description of the rights of the
Participant’s Spouse under applicable provisions of the Internal Revenue Code
pertaining to a Qualified Election. At the same time the Participant also shall
be furnished, or be advised of the availability of, a written explanation of the
terms and conditions of the joint and survivor annuity described in
Section 10.1(a) and the financial effect upon the particular Participant’s
annuity of making an election to receive benefits in an optional form.

31



--------------------------------------------------------------------------------



 



     Subject to Section 10.8, an election (including a Qualified Election) under
this Section 10.3 may be made by a Participant hereunder at any time prior to
the commencement of benefits. Except in the case of an election of a joint and
survivor annuity where (i) the designated Joint Annuitant is the Participant’s
Spouse, and (ii) the Joint Annuitant will receive 100% of the monthly pension
benefit paid to the Participant during his lifetime, such election must be a
Qualified Election which is in writing and clearly indicates that the
Participant is making a Qualified Election to receive benefits in a form other
than that of the joint and survivor annuity provided under Section 10.1(a).
     10.4 Designation of Joint Annuitant. Whenever a Participant may be
permitted to designate a Joint Annuitant pursuant to this Article X, such
designation shall be made in the form of an election (including, where required,
a Qualified Election) by the execution and delivery to the Pension Plan
Committee of an instrument in form satisfactory to the Pension Plan Committee.
An election of an optional form of benefit under this Article X may be revoked
or a different Joint Annuitant may be named before payment of the Participant’s
retirement income commences, with the written consent of the Pension Plan
Committee in accordance with rules of uniform application for all Participants
similarly situated.
     10.5 Conditions of Qualified Election. Except as provided in Article XII,
in the event that a Participant has made an election (including, where required,
a Qualified Election) to receive an optional form of benefit under this
Article X, and either the Participant or the Joint Annuitant designated to
receive such payments dies before payment of the Participant’s Retirement Income
commences, such election of an optional form shall not become effective.
     10.6 Limitations on Distribution of Benefits.
     (a) Required Beginning Date: Distribution of Benefits must commence not

32



--------------------------------------------------------------------------------



 



later than a Participant’s Required Beginning Date. The Required Beginning Date
for payment of a pension to a Participant is the first day of April of the
calendar year following the calendar year in which the Participant attains age
70-1/2.
     (b) The provisions of this Section will apply to any distribution of a
Participant’s interest and will take precedence over any inconsistent provisions
of this Plan. However, this Section is not intended to provide an optional form
of distribution or commencement date not otherwise allowed under the Plan unless
the timing or amount of payments to be made under the applicable provisions of
the Plan, without regard to this Section, would be later than the Required
Beginning Date or less than the required minimum provided under this Section.
     (c) All distributions required under this Section shall be determined and
made in accordance with Section 401(a)(9) of the Code and the regulations
thereunder, including the incidental death benefit requirements of Code
Section 401(a)(9)(G) and Treas. Reg. 1.401(a)(9)-6, Q & A-2. The Plan shall
apply the minimum distribution requirements of Code Section 401(a)(9) in
accordance with the Final Treasury Regulations issued June 15, 2004 thereunder.
     (d) Distribution of benefits, if not made in a single sum, shall be made
over one of the following periods (or a combination thereof): 1) the life of the
Participant; 2) the lives of the Participant and a designated Beneficiary; 3) a
period not extending beyond the life expectancy of the Participant or 4) a
period not extending beyond the life expectancy of the Participant and a
designated Beneficiary.
     (e) If the distribution of the Participant’s interest has begun in
accordance with the preceding paragraph and the Participant dies before his
entire interest has been

33



--------------------------------------------------------------------------------



 



distributed to him, the remaining portion of such interest shall be distributed
at least as rapidly as under the method of distribution used as of his date of
death.
     (f) If the Participant dies before distribution commences, his or her
entire interest will be distributed no later than the date specified below:
     (1) Payments of any portion of such interest to the Participant’s surviving
Spouse shall be made over the life or life expectancy of such surviving Spouse
commencing no later than December 31 of the calendar year in which the
Participant would have attained age seventy and one half (701/2) or, if later,
December 31 of the calendar year containing the first anniversary of the
Participant’s death except to the extent an election is made to receive a
distribution of the surviving Spouse’s entire interest no later than December 31
of the calendar year containing the fifth anniversary of the Participant’s
death.
     (2) Distribution of the entire interest of a Beneficiary other than the
Participant’s surviving Spouse shall be made no later than December 31 of the
calendar year containing the fifth anniversary of the Participant’s death except
to the extent an election is made to receive distributions over the life or life
expectancy of such designated Beneficiary commencing no later than December 31
of the calendar year containing the first anniversary of the Participant’s
death;
     Such election must be made by the Participant (or his designated
Beneficiary or surviving Spouse, if the Participant dies without having made
such an election) on or before the earlier of the date by which distribution
must commence absent such election and the date distribution must commence
assuming such election has been made.

34



--------------------------------------------------------------------------------



 



     If the Spouse dies before payments begin, subsequent distributions are
required under this subsection (except for subsection (f)(2)) as if the
surviving Spouse was the Participant.
     (g) For the purpose of this Section, distribution of a Participant’s
interest is considered to begin on the Participant’s required beginning date
(or, if the last sentence of subsection (f) applies, the date distribution is
required to begin to the surviving Spouse pursuant to subsection (f)). If
distribution in the form of an annuity irrevocably commences to the Participant
before the required beginning date, distribution is considered to commence on
the date it actually commences.
     (h) Any amount paid to a child shall be treated as if it had been paid to
the surviving Spouse if such amount will become payable to the surviving Spouse
when the child reaches the age of majority.
     (i) For purposes of this Section, any distribution required under the
incidental death benefit requirements of Section 401(a) of the Code shall be
treated as a distribution required under Section 401(a)(9) of the Code.
     (j) Required Actuarial Increase.
     (i) Except with respect to a Five-Percent Owner, a Participant’s accrued
benefit must be actuarially increased to take into account the period after age
701/2 in which the Participant does not receive any benefits under the Plan. The
actuarial increase begins on the April 1 following the calendar year in which
the Participant attains age 701/2 and ends on the date on which benefits
commence after retirement in an amount sufficient to satisfy Code section
401(a)(9).
     (ii) The amount of actuarial increase payable as of the end of the period

35



--------------------------------------------------------------------------------



 



of actuarial increases must be no less than the actuarial equivalent of the
Participant’s retirement benefits that would have been payable as of the date
the actuarial increase must commence plus the actuarial equivalent of additional
benefits accrued after that date, reduced by the actuarial equivalent of any
distributions made after that date.
     10.7 Direct Rollovers.
     (a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this section, a Distributee may
elect, at the time and in the manner prescribed by the Pension Plan Committee,
to have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover.
     (b) Definitions. For purposes of this Section, the following terms shall
have the meanings set forth in this subsection:
     (1) “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: (i) any distribution of less than Two
Hundred Dollars; (ii) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the Distributee or the joint lives (or joint life
expectancies) of the Distributee and the Distributee’s designated Beneficiary,
or for a specified period of ten years or more; (iii) any distribution to the
extent such distribution is required under Code section 401(a)(9); and (iv) the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for

36



--------------------------------------------------------------------------------



 



net unrealized appreciation with respect to employer securities).
     (2) “Eligible Retirement Plan” means an individual retirement account
described in Code section 408(a), an individual retirement annuity described in
Code section 408(b), an annuity plan described in Code section 403(a), or a
qualified trust described in Code section 401(a) that accepts the Distributee’s
Eligible Rollover Distribution. However, in the case of an Eligible Rollover
Distribution to the surviving spouse, an Eligible Retirement Plan is an
individual retirement account or individual retirement annuity. An Eligible
Retirement Plan shall also mean an annuity contract described in section 403(b)
of the Code and an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relation order, as defined in section
414(p) of the Code.
     (3) “Distributee” means any Participant who is or was an Employee, and any
Beneficiary who is or was a Participant’s Spouse (including any former Spouse
who is an alternate payee under a qualified domestic relations order, as defined
in Code section 414(p) with regard to any spousal interests recognized or
created under the Plan.
     (4) “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee. A portion of a distribution shall
not

37



--------------------------------------------------------------------------------



 



fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions which are not includible in gross income.
However, such portion may be paid only to an individual retirement account or
annuity described in section 408(a) or (b) of the Code, or to a qualified
defined contribution plan described in section 401(a) or 403(a) of the Code that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.
     10.8 Consent to Certain Distribution of Benefits. Notwithstanding any
provision of the Plan to the contrary, if the Actuarial Equivalent present value
of a Participant’s vested accrued benefit exceeds (or at the time of any prior
distribution exceeded) $5,000, and the Participant’s vested accrued benefit is
immediately distributable, the Participant and the Participant’s Spouse (if the
Participant elects a Retroactive Annuity Starting Date pursuant to Section 15.1
or a form of payment other than a Qualified Joint and Survivor Annuity) must
consent to any distribution of such accrued benefit. Except as provided in
Section 15.1 with respect to a Retroactive Annuity Starting Date, the consent of
the Participant and the Participant’s Spouse (if required) must be obtained in
writing within the 90-day period ending on the Annuity Starting Date. The
Pension Plan Committee will notify the Participant and the Participant’s Spouse
of the right to defer any distribution until the Participant’s Normal Retirement
Date. Such notification will include a general description of the material
features and an explanation of the relative value of the optional forms of
benefit available under the Plan in a manner that would satisfy the notice
requirements of Code Section 417(a)(3), and will be provided no fewer than
30 days nor more than 90 days prior to the Participant’s Annuity Starting Date.

38



--------------------------------------------------------------------------------



 



          If the Participant, after having received the written explanation
described above, affirmatively elects a form of distribution and the spouse
consents to that form of distribution (if necessary), the Annuity Starting Date
may be less than thirty (30) days after the written explanation was provided to
the Participant, provided that the following requirements are met:
     (1) The Pension Plan Committee provides information to the Participant
clearly indicating that the Participant has a right to at least thirty (30) days
to consider whether to waive the Qualified Joint and Survivor Annuity and
consent to another form of distribution;
     (2) The Participant is permitted to revoke an affirmative distribution
election until the later of the Annuity Starting Date or the eighth day
following the date the foregoing explanation is provided to the Participant;
     (3) Except as provided in Section 16.1 with respect to Retroactive Annuity
Starting Dates, the Annuity Starting Date is after the date the foregoing
explanation is provided to the Participant; and
     (4) Distribution in accordance with the affirmative election does not
commence before the eighth day after the foregoing explanation is provided to
the Participant.
     Notwithstanding the foregoing paragraph, only the Participant is required
to consent to the commencement of a distribution in the form of a qualified
joint and survivor annuity described in Section 10.1(a). Neither the consent of
the Participant nor the Participant’s Spouse is required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or 415.

39



--------------------------------------------------------------------------------



 



     An accrued benefit is immediately distributable if any part of the accrued
benefit could be distributed to the Participant or the Participant’s Spouse
before the Participant attains (or would have attained, if the Participant had
not died) age sixty-five (65).

40



--------------------------------------------------------------------------------



 



ARTICLE XI
NO PAYMENTS OF BENEFITS DURING EMPLOYMENT
     11.1 No Commencement of Benefits During Employment. Except as provided in
Section 10.6, no benefits shall commence to be paid under this Plan to a
Participant while he is employed by a Member Company or an Affiliated Company.
     11.2 Suspension of Benefits. In the event that a Participant whose benefits
have commenced is re-employed by a Member Company or an Affiliated Company,
payment of his benefits shall cease upon such re-employment. Upon retirement
thereafter, such Participant shall be entitled to benefits computed in
accordance with Article VII, giving effect to his Credited Service before and
after such re-employment (up to Normal Retirement Date), adjusted, however, to
reflect the amount of benefits (excluding disability benefits under
Article VIII) paid before re-employment. The Pension Plan Committee shall from
time to time adopt written procedures regarding the suspension of benefits,
which procedures shall comply with the requirements of Section 203(a)(3)(B) of
the Employee Retirement Income Security Act of 1974 and such applicable
regulations as may be promulgated thereunder.

41



--------------------------------------------------------------------------------



 



ARTICLE XII
SPOUSAL DEATH BENEFIT
     12.1 Spousal Death Benefit. Subject to the provisions of this Article XII,
if a Participant dies (1) after having completed at least ten (10) years of
Cumulative Service, or after acquiring a vested right to benefits hereunder by
reason of having completed a lesser number of years of Cumulative Service if so
provided in any Appendix applicable to the Participant, or after having attained
Normal Retirement Date (whether or not he has actually retired) and (2) before
payment of his retirement income commences, a monthly benefit, based on his
accrued benefit under this Plan, will be payable to the Spouse to whom such
Participant is lawfully married on the date of his death. Such monthly benefit
for such Spouse shall commence on the later of (a) the first day of the first
month following the Participant’s death or (b) the first day of the month
coinciding with or next following the date on which the Participant would have
attained age 55 had his death not occurred. Such monthly benefit shall end upon
such Spouse’s death. The monthly amount of such benefit shall be equal to the
monthly amount which would have been payable to such Spouse after the
Participant’s death had the Participant’s employment terminated on the date of
his death, and had payments commenced to be paid to such Participant on the
later of (a) such date or (b) the first day of the month coinciding with or next
following the date on which he would have attained age 55 had his death not
occurred, in the form of the joint and survivor annuity provided in
Section 10.1(a). However, if the Participant elects a 100% joint and survivor
annuity with his surviving spouse as his joint annuitant within 90 days prior to
his death, and the Participant dies prior to benefit commencement, the benefit
under this Section shall be calculated by substituting such payment form for the
joint and survivor annuity provided in Section 10.1(a). For purposes of
determining the appropriate reduction factor in the case of

42



--------------------------------------------------------------------------------



 



benefits commencing prior to the date on which the Participant would have
attained age 65, the provisions of Section 7.2(a) shall apply in the case of a
Participant whose death occurs on or after attainment of age fifty-five (55) and
the factors set forth in Schedule A attached hereto shall apply in all other
cases.
     12.2 Marriage Requirement. No benefit shall be payable under this
Article XII other than to the Spouse of a Participant who (a) is lawfully
married to the Participant on the date of the Participant’s death, and (b) in
the case of a Participant who as of the date of his death had not attained age
fifty-five (55), had been lawfully married to the Participant throughout the one
(1) year period ending on the date of the Participant’s death.
     12.3 Certain Elections. A Participant whose employment for the Company and
all Affiliated Companies terminates, may make a Qualified Election at any time
prior to the date of his death not to have such coverage apply.
     Within the applicable period each Participant described in the preceding
provisions of this Section shall be furnished a written explanation with respect
to the pre-retirement survivor annuity described in Section 12.1. Such
explanation shall be comparable to the explanation described in Section 10.3
hereof. If a Participant enters the Plan after the first day of the Plan Year in
which the Participant attains age thirty-five (35) such written explanation
shall be furnished no later than the start of the second Plan Year commencing
after the Plan Year in which such participation begins.
     For purposes of this Section the term “applicable period” means, with
respect to a Participant, whichever of the following periods end last:

43



--------------------------------------------------------------------------------



 



     (a) the period beginning with the first day of the Plan Year on which the
Participant attains age thirty-two (32) and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains age thirty-five
(35),
     (b) a reasonable period after the individual becomes a Participant,
     (c) a reasonable period ending after the Plan ceases to fully subsidize the
cost of pre-retirement survivor annuities,
     (d) a reasonable period ending after Section 401(a)(11) of the Code applies
to a Participant, and
     (e) a reasonable period after separation from service in case of a
Participant who separated before attaining age thirty-five (35).
     12.4 Cost of Benefit. Effective December 1, 1977 the spousal death benefit
annuity provisions of the predecessor of this Plan did not impose a charge for
benefits commencing on or after that date and prior to August 23, 1984.
     Commencing August 23, 1984, the predecessor of this Plan reinstated a
charge for spousal death benefits.
     If spousal death benefit coverage applies to a Participant during any
period of time, prior to the Participant’s death, that the Participant is not
employed by the Company or an Affiliated Company, a charge shall be imposed.
Likewise a charge shall be imposed for any period of time prior to December 1,
2005 with respect to which Program C as in effect on November 30, 2005 would
have imposed such a charge. Such charge shall be a reduction of any benefits
payable to or with respect to the Participant, and shall be expressed as a
percentage of such benefits for each Plan Year or portion of a Plan Year during
which coverage is in effect, as follows:

44



--------------------------------------------------------------------------------



 



      Youngest Age During Plan Year   Percentage Reduction of Coverage   for
such Year
Under 35
  No reduction
 
   
35 through 44
  .1% (one tenth of one percent)
 
   
45 through 54
  .3% (three tenths of one percent)
 
   
55 and over
  .6% (six tenths of one percent)

     Such charge shall be imposed when coverage is provided automatically,
subject to a right to make a Qualified Election to waive coverage (as described
in Section 12.3).

45



--------------------------------------------------------------------------------



 



ARTICLE XIII
TRANSFER OF EMPLOYMENT
     If any Participant transfers (a) to a position with a Member Company, other
than as an Employee as defined in this Plan, or (b) to an Affiliated Company as
an hourly paid employee or a salaried employee of such organization or entity,
such Participant for the period of such service shall continue to accumulate
Cumulative Service in accordance with Article XIV of this Plan, but shall not
earn Credited Service for the period of such service. Such Participant shall
retain all other rights as provided by this Plan.

46



--------------------------------------------------------------------------------



 



ARTICLE XIV
AFFILIATED SERVICE
     14.1 Definitions. For purposes of this Article XIV only, the following
definitions shall apply:
     (a) “Related Employee” means an employee (including a person deemed to be
an employee pursuant to Section 414(n) of the Internal Revenue Code) of a Member
Company or of an Affiliated Company who is not an Employee as defined in this
Plan.
     (b) “Related Plan” means the Ampac Fine Chemicals Pension Plan for Salaried
Employees, and any employee pension benefit plan (within the meaning of
Section 3(2) of the Employee Retirement Income Security Act of 1974) which is
maintained by a Member Company or an Affiliated Company, other than this Plan.
     14.2 Credited Service. No Employee or former Employee shall accrue Credited
Service for purposes of this Plan for any period during which he is not an
Employee, as defined in this Plan
     14.3 Cumulative Service. In the case of an Employee or former Employee who
has rendered service as a Related Employee to a Member Company or an Affiliated
Company, Cumulative Service, for purposes of this Plan, shall include:
     (a) Full years of service credit for vesting purposes deemed to be earned
as a Related Employee under a Related Plan (but not including any such credit
with respect to service as an Employee, as defined herein, for which credit for
vesting purposes is deemed earned under Section 3.6), and
     (b) For any period of service rendered as a Related Employee during which
such Employee or former Employee is not covered by a Related Plan, any Plan Year

47



--------------------------------------------------------------------------------



 



during which the Related Employee completes at least one hour for which he is
paid or indirectly paid or entitled to payment for the performance of duties as
a Related Employee, provided, however, that no such Plan Year shall be taken
into account if service rendered during such Plan Year is included in service
credit described in Section 14.3(a), above.
For purposes of applying the rules of this Plan respecting Breaks in Service, a
Related Employee who sustains a Break in Service under a Related Plan shall be
deemed to have sustained a Break in Service for purposes of this Plan.
     14.4 Limitation on Affiliated Service. Unless otherwise provided by the
Board of Directors of the Company, no credit shall be recognized for any purpose
under this Plan with respect to service rendered to an Affiliated Company prior
to such Affiliated Company becoming an Affiliated Company.

48



--------------------------------------------------------------------------------



 



ARTICLE XV
APPLICATION FOR BENEFITS
     15.1 Application for Benefits.
     (a) Any person claiming benefits under this Plan (hereinafter referred to
as “Claimant”) shall submit an application therefor to the Pension Plan
Committee, together with such documents and information as the Pension Plan
Committee may require. Except as provided below, a Participant’s Annuity
Starting Date shall not precede the later of the date the notice described in
Section 10.3 is provided to the Participant and the date an application for
benefits based on such notice is filed with the Pension Plan Committee.
     (b) If (i) circumstances exist under which the Participant’s Annuity
Starting Date is permitted under subsection (c) to precede the distribution
notice required by Code section 417(a)(3); (ii) the desired Annuity Starting
Date is permissible under the terms of the Plan; (iii) the Participant and his
or her Spouse consent in writing on forms provided by the Pension Plan
Committee; and (iv) the Participant properly completes his or her benefit
election forms and returns them to the Pension Plan Committee on a timely basis
in accordance with rules established by the Pension Plan Committee, the
Participant’s benefits will commence in the form elected by the Participant as
of the first day of the month affirmatively elected by the Participant in
accordance with the terms of the Plan and the Plan’s Administrative rules,
provided that the requirements of subsection (d) are satisfied. Such first day
of the month shall be his or her Retroactive Annuity Starting Date.
     (c) A Retroactive Annuity Starting Date is permitted in the following
circumstances:

49



--------------------------------------------------------------------------------



 



     (1) Through no fault of the Participant, the Pension Plan Committee delays
providing the distribution notice until after the date designated as the
Participant’s desired Annuity Starting Date; or
     (2) The distribution notice is not provided prior to the Normal Retirement
Date because the Participant’s whereabouts are unknown and the Participant later
comes forward and requests a benefit commencing at the Normal Retirement Date.
     (d) The benefit payable as of such Retroactive Annuity Starting Date is
subject to the following:
     (1) Amount of Payment: The amount payable as of the date the Participant’s
benefit begins shall be the Participant’s Accrued Benefit, determined as of the
Retroactive Annuity Starting Date, plus a catch-up payment increased by interest
accrued at a reasonable rate for the period commencing as of the Retroactive
Annuity Starting Date or the due date of any periodic payment owed under the
relevant annuity option and ending on the on the date benefits begin to be paid.
     (2) Consent: A Participant’s spouse shall be required to consent to the
designation of a Retroactive Annuity Starting Date hereunder; provided, however,
that the Participant’s spouse shall not be required to consent if the survivor
annuity payments under the form of benefit payable hereunder equal or exceed the
survivor annuity payments payable under a Qualified Joint and Survivor Annuity
calculated as of the date benefit payments to the Participant actually commence
and not as of the Retroactive Annuity Starting Date.

50



--------------------------------------------------------------------------------



 



     (3) Other Limitations. In no event shall any amount paid hereunder exceed
the limitations imposed under Section IX hereof, determined as of the date the
Participant’s benefits begin to be paid.
     (4) Form of Payment. The Participant receives his benefit in an annuity
form of payment.
     15.2 Action on Application. The Pension Plan Committee shall respond within
a reasonable period of time but not later than ninety (90) days (45 days in the
case of a claim for a Disability Retirement Benefit) of receipt of the claim.
However, upon written notification to the Claimant, the response period may be
extended, for an additional ninety (90) days (two additional 30 day periods in
the case of a claim for a Disability Retirement Benefit). The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan expects to render the determination. In the case of a
claim for a Disability Retirement Benefit, the notice of an extension shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant shall be afforded
at least 45 days within which to provide the specified information. If the claim
is denied in whole or in part, the Claimant shall be provided with a written
opinion using nontechnical language calculated to be understood by the
Participant setting forth:
     (1) The specific reason or reasons for denial;
     (2) The specific references to pertinent Plan provisions on which the
denial is based;
     (3) A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or

51



--------------------------------------------------------------------------------



 



such information is necessary;
     (4) Appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review;
     (5) The time limits for requesting a review; and
     (6) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following the adverse benefit determination on review.
     15.3 Claim Review Procedure. A claimant who does not agree with the
decision rendered with respect to his application, may appeal such decision to
the Pension Plan Committee. Such appeal shall be made in accordance with the
following procedures:
     (a) Within sixty (60) days (180 days in the case of a claim for a
Disability Retirement Benefit) after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Pension
Plan Committee review the determination.
     The Claimant or his duly authorized representative may review the pertinent
documents and submit written comments, documents, records, and other information
for consideration by the Pension Plan Committee. The Claimant shall be provided,
upon request and free of charge, reasonable access to and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits. If the Claimant does not request a review of the Pension Plan
Committee’s determination within such sixty- (60) day period (180 days in the
case of a claim for a Disability Retirement Benefit), he shall be barred and
stopped from challenging the Pension Plan Committee’s determination.
     The Pension Plan Committee shall review the determination within sixty
(60) days (45 days in the case of a claim for a Disability Retirement Benefit)
after receipt of a

52



--------------------------------------------------------------------------------



 



Claimant’s request for review; provided, however, that for reasonable cause such
period may be extended due to special circumstances for an additional sixty
(60) days (45 days in the case of a Claim for a Disability Retirement Benefit).
In the case of a claim for a Disability Retirement Benefit, the notice of an
extension shall specifically explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues, and the claimant
shall be afforded at least 45 days within which to provide the specified
information. In the case of a committee that meets at least on a regular
quarterly basis, the committee shall make a benefit determination no later than
the meeting date that immediately follows the Plan’s receipt of the request for
a review, unless the request for review is filed within 30 days before the
meeting date. In such case, the benefit determination may be made no later than
the date of the second meeting following the Plan’s receipt of the request for
review. If, after considering all materials and information presented by the
Claimant (whether or not such materials or information were submitted or
considered in the initial benefit determination), the claim is denied in whole
or in part, the Claimant shall be provided with a written opinion using
nontechnical language setting forth:
     (1) The specific reason or reasons for denial;
     (2) The specific references to pertinent Plan provisions on which the
denial is based;
     (3) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;

53



--------------------------------------------------------------------------------



 



     (4) A statement describing any voluntary appeal procedures offered by the
Plan and the Claimant’s right to obtain the information about such procedures;
and
     (5) A statement of the Claimant’s right to bring an action under ERISA
Section 502(a).
     (b) Procedures (General). The following procedures shall apply to any claim
filed or reviewed pursuant to this Section:
     (1) Any Claimant may be represented by an authorized representative;
however, the Pension Plan Committee may determine reasonable procedures to
determine whether any individual is authorized to act on behalf of another
individual.
     (2) The Pension Plan Committee or any other person or persons acting as a
named fiduciary for this purpose shall determine administrative safeguards
designed to ensure and verify that all determinations are made in accordance
with governing Plan documents and that all Plan provisions are applied
consistently with respect to similarly situated Claimants.
     (3) The response periods described in subsections 16.2 and 16.3(a) shall be
tolled for periods during which the Claimant is responding to a request for
additional information that the Pension Plan Committee or other named fiduciary
has determined is necessary to process the Claimant’s claim. The Claimant shall
have not less than 45 days to provide the requested information. The response
periods described in subsections 16.2 and 16.3(a) shall recommence when the
Claimant provides the requested information.

54



--------------------------------------------------------------------------------



 



     (c) Procedures (Disability). In the case of a claim that relates to a
Disability Retirement pension, the following additional procedures shall apply.
     (1) An individual or committee designated by the Board of Directors, but
not the person or persons responsible for the initial review under Section 16.2,
shall be the named fiduciary responsible for determining the appeal. Such
individual or committee may not make such determination if the individual or
committee (or a subordinate thereof) was consulted in connection with the
initial claim for benefits.
     The review shall not afford deference to the initial adverse benefit
determination.
     When the appeal is based on a medical judgment, the named fiduciary shall
consult with a health care professional who has appropriate experience and
training in the field involved in determining the Claimant’s disability and
shall identify all medical and vocational experts whose advice was obtained in
connection with the appeal. A health care professional may not be consulted
under this subsection if the health care professional (or a subordinate of such
individual) was consulted in connection with the initial claim for benefits.
     If the named fiduciary makes an adverse benefit determination on review,
the named fiduciary shall provide the Claimant with a statement that the
Claimant is entitled to receive or request reasonable access to, and copies of,
all information relevant to the claim for benefits, including internal rules,
guidelines, and protocols (to the extent relied upon) and a statement regarding
voluntary alternative dispute resolution options.

55



--------------------------------------------------------------------------------



 



ARTICLE XVI
ADMINISTRATION
     16.1 The Pension Plan Committee. Authority to control and manage the
operation and administration of the Plan shall, except as hereafter provided, be
vested in the Pension Plan Committee of the Board of Directors of American
Pacific Corporation. The members of the Pension Plan Committee will be the
persons appointed by the Board of Directors. Each member of the Pension Plan
Committee shall constitute a “Named Fiduciary” within the meaning of
Section 402(a)(2) of the Employee Retirement Income Security Act of 1974.
Members of the Pension Plan Committee shall be bonded within the limits provided
by the Employee Retirement Income Security Act of 1974, and shall serve without
compensation for their services as members.
     16.2 Pension Plan Committee Procedure. The Pension Plan Committee shall
elect a Chairman and one of its members as Secretary (provided, however, that
the Pension Plan Committee may appoint a Secretary who need not be a member of
the Pension Plan Committee) and such other officers as the Pension Plan
Committee deems appropriate. The Pension Plan Committee shall hold meetings upon
such notice, at such place, and at such time as it may from time to time
determine. A majority of the members of the Pension Plan Committee shall
constitute a quorum for the transaction of business. Any action taken by the
Pension Plan Committee shall be by vote of a majority of the members present at
a meeting, or in writing and signed by all the members without a meeting.
     16.3 Pension Plan Committee Powers. The Pension Plan Committee shall have
full authority to control and manage the operation and administration of the
Plan (other than authority with respect to management and direction of Plan
investments unless the Board of

56



--------------------------------------------------------------------------------



 



Directors shall otherwise determine) and to construe and apply all of its
provisions. Any action taken in good faith by the Pension Plan Committee in the
exercise of authority conferred upon it by this instrument shall be conclusive
and binding upon the Participants and their beneficiaries. The authority of the
Pension Plan Committee shall include, but not by way of limitation, the
following:
     (a) Authority to decide all questions relating to the eligibility of
employees to become Participants, the amount of service of any Employee or
Participant, and the amount of benefits to which any Participant may be
entitled;
     (b) Authority to compile and maintain all records it determines to be
necessary, appropriate or convenient in connection with the Plan;
     (c) Authority to approve the payment of all benefits as they become payable
under the Plan, which payments shall be made by the Trustee upon written
instructions from the Pension Plan Committee;
     (d) Authority to engage such legal, actuarial, accounting and other
professional service as it may deem proper, including authority to employ one or
more persons to render advice with regard to any responsibility any Named
Fiduciary or persons designated under Section 16.4 may have under the Plan;
     (e) Authority to order valuations and appraisals of the assets held in the
Trust Fund, to retain an actuary to determine the liabilities of the Plan, and
to maintain or cause to be maintained any or all appropriate records pertaining
to the Plan or this the Plan;
     (f) Authority to perform or cause to be performed such further acts as it
may deem to be necessary, appropriate or convenient in the efficient
administration of the Plan.

57



--------------------------------------------------------------------------------



 



     16.4 Allocation and Delegation of Duties. The Pension Plan Committee may
allocate its fiduciary responsibilities among its members and may designate
other persons to carry out fiduciary and other responsibilities under the Plan.
Pursuant to the authority conferred by this Section 16.4, the Pension Plan
Committee may designate one or more Pension Benefits Representatives to perform
such functions as the Pension Plan Committee may prescribe.
     16.5 Expenses. All expenses of the Plan, including those incurred by the
Pension Plan Committee, shall be borne by the Plan, and paid out of the Trust
Fund, unless the Company, Member Company or Sponsor pays such expenses.
     16.6 Accrued Benefits. The Pension Plan Committee shall keep records of
each Participant’s accrued benefit under the Plan and shall notify each
Participant annually of the then current amount of such Participant’s accrued
benefit. The Pension Plan Committee, in its discretion, may delegate to another
person or persons, including the Trustee, the duty to keep such records and so
notify such Participants subject to the control and supervision of the Pension
Plan Committee.
     16.7 Periodic Review. At periodic intervals, not less frequently than
annually, the Pension Plan Committee shall establish and review a funding policy
and method consistent with the objectives of the Plan and the requirements of
the Employee Retirement Income Security Act of 1974, and shall formulate
guidelines for the carrying out of such funding policy and method.
     16.8 Investment Administration.
     (a) Pension Plan Committee. The Pension Plan Committee will have general
responsibility for maintaining relationships with the Trustee and Investment
Managers; selection and removal of the Trustee and Investment Managers;
establishing and reviewing general investment guidelines and policies;
monitoring and evaluating the

58



--------------------------------------------------------------------------------



 



performance of the Trustee and Investment Managers; establishing and
implementing policies and methods for funding the Plan consistent with the
objectives of the Plan and the requirements of law; and informing the Trustee
about projected short-term and long-term financial requirements and need for
cash to make distributions.
     (b) Investment Managers. All contributions to the Trust Fund and earnings
thereon will be invested (a) by the Trustee alone or (b) pursuant to the
instructions of an Investment Manager. The Sponsor may enter into, or direct the
Trustee to enter into, a written agreement with one or more Investment Managers
designated by the Pension Plan Committee to manage the investments of specified
portions of the Trust Fund. The Pension Plan Committee may remove any such
Investment Manager or any successor Investment Manager, or direct the Trustee to
do so, and any such Investment Manager may resign, upon giving appropriate
written notice thereof. Upon removal or resignation of an Investment Manager,
the Pension Plan Committee may appoint a successor Investment Manager.
     16.9 Compensation and Expenses of Fiduciaries. A fiduciary will be entitled
to receive any reasonable compensation for services rendered or for the
reimbursement of expenses properly and actually incurred in the performance of
his or her duties under the Plan. However, a fiduciary who already receives
full-time pay from the Company or an Affiliated Company will receive no
compensation from the Plan, except for reimbursement of expenses properly and
actually incurred.

59



--------------------------------------------------------------------------------



 



ARTICLE XVII
AMENDMENT
     The Plan or any portion of the Plan may be amended at any time by action of
the Board of Directors. However, no amendment shall be made at any time, the
effect of which would be:
     (a) To cause any assets of the Trust Fund, at any time prior to the
satisfaction of all liabilities with respect to participants and their
beneficiaries in the Plan, to be used for or diverted to purposes other than for
the exclusive benefit of such participants and their beneficiaries;
     (b) To increase the duties and liabilities of the Trustee without it’s
written consent.
     (c) No amendment to the Plan shall have the effect of decreasing a
Participant’s accrued benefit (within the meaning of Section 411(d)(6) of the
Code) with respect to service performed prior to the effective date of the
amendment.
     (d) No amendment to the Plan shall have the effect of eliminating or
reducing an early retirement benefit or a subsidy that continues after
retirement, or eliminating an optional form of benefit.
     Notwithstanding anything herein to the contrary, the Plan or any portion
thereof may be amended at any time, if necessary, to conform to the provisions
of the Employee Retirement Income Security Act of 1974 and the Internal Revenue
Code or any amendment thereto or regulations issued pursuant thereto. The Board
of Directors may delegate its authority to amend the Plan, as set forth herein,
to any person, committee, or other entity, subject to such terms or limitations
which the Board, in its complete discretion, may impose.

60



--------------------------------------------------------------------------------



 



     If the Plan’s vesting schedule is amended or the Plan is amended in any way
that directly or indirectly affects the computation of a Participant’s
nonforfeitable benefit, each Participant with at least three (3) years of
Cumulative Service with the Company may elect, within a reasonable period after
the adoption of the amendment or change, to have his nonforfeitable benefit
computed under the Plan without regard to such amendment or change. The period
during which the election may be made shall commence at the date the amendment
is adopted or deemed to be made, and shall end on the latest of:
     (A) sixty (60) days after the amendment is adopted,

     (B) sixty (60) days after the amendment becomes effective, or
     (C) sixty (60) days after the Participant is issued written notice of
amendment by the Company.



61



--------------------------------------------------------------------------------



 



ARTICLE XVIII
RIGHT TO DISCONTINUE OR TERMINATE;
ALLOCATION OF ASSETS UPON TERMINATION
     18.1 No Contractual Obligation. It is the expectation of the Member
Companies that they will continue the Plan indefinitely, but the continuance
thereof is not assumed as a contractual obligation by any Member Company or any
Affiliated Company. The Plan or any portion thereof may be discontinued or
terminated at any time by action of the Board of Directors of the Sponsor and
any Member Company may discontinue or terminate its participation in the Plan.
Discontinuance or termination of the Plan or any portion thereof shall not have
the effect of revesting in any Member Company any part of the funds of the Trust
Fund, except as provided in Section 18.4.
     18.2 Vesting Upon Termination of Plan. In the event of a termination of the
Plan within the meaning of Section 411 of the Internal Revenue Code, the rights
of all Plan participants to benefits accrued, to the extent then funded (but
subject to allocation and reallocation in accordance with the provisions of
Title IV of the Employee Retirement Income Security Act of 1974), shall become
fully vested. In the event of a partial termination of the Plan within the
meaning of Section 411 of the Internal Revenue Code, the rights of all affected
Participants to benefits accrued, to the extent then funded (but subject to
allocation and reallocation, if required, pursuant to the provisions of Title IV
of the Employee Retirement Income Security Act of 1974) shall become fully
vested.
     18.3 Allocation of Assets Upon Plan Termination. Upon termination of the
Plan, the assets of the Plan, to the extent that they are sufficient after the
payment of and reasonable reserves for expenses of administration or liquidation
of the Trust, shall be allocated for the

62



--------------------------------------------------------------------------------



 



purpose of paying benefits to participants and their beneficiaries of the Plan
in an order of precedence consistent with the provisions of Section 4044 of the
Employee Retirement Income Security Act of 1974.
     18.4 Distribution of Residual Assets. Following termination, any residual
assets of the Plan shall be distributed to the Member Companies after all
liabilities of the Plan to participants and their beneficiaries of the Plan have
been satisfied.

63



--------------------------------------------------------------------------------



 



ARTICLE XIX
GENERAL MATTERS
     19.1 No Enlargement of Employee Rights. This Plan shall not be deemed to
constitute a contract between any Member Company and any Employee, or to be
consideration for, or an inducement to, or a condition of, the employment of any
Employee. Nothing contained in this instrument or otherwise in the Plan shall be
deemed to give any Employee the right to be retained in the employ of any Member
Company or to interfere with the right of any Member Company to discharge or
retire any Employee at any time. No Employee, prior to his retirement under
conditions of eligibility for retirement income benefits or prior to his
acquiring vested rights in benefits as provided in this Plan shall have any
right to or interest in any portion of any fund, other than as herein
specifically provided. No person shall have any right to retirement income
benefits, except to the extent provided herein.
     19.2 Benefits From Trust Fund. Any benefits payable under this Plan shall
be paid or provided for solely from the Trust Fund and the Member Companies
assume no liability or responsibility therefor. The Member Companies’
obligations hereunder are limited solely to the making of contributions to the
Trust Fund as provided for in this Plan. Member Companies may suspend or
discontinue contributions at any time whether or not benefits for service to the
date of suspension or discontinuance have been fully funded.
     19.3 No Alienation. None of the benefits, payments, proceeds, claims or
rights of any Participant, Joint Annuitant or Beneficiary hereunder shall be
subject to any claims of any creditor of any Participant, Joint Annuitant or
Beneficiary and in particular the same shall not be subject to attachment or
garnishment or other legal process by any creditor of any Participant, Joint
Annuitant or Beneficiary nor shall any such Participant, Joint Annuitant or
Beneficiary

64



--------------------------------------------------------------------------------



 



have any right to alienate, anticipate, commute, pledge, encumber, or assign any
claim or right hereunder or any of the benefits or payments or proceeds which he
may expect to receive, contingent or otherwise, under the provisions hereof. The
foregoing shall not apply to judgments, orders and decrees, and settlement
agreements to the extent permitted by Code Section 401(a)(13)(C) and (D). In the
event any person attempts to take any action contrary to this Section such
action shall be null and void and of no effect, and the Company, the Sponsor,
the Pension Plan Committee, the Trustee and all Participants, Joint Annuitants
and beneficiaries shall disregard such action and are not in any manner bound
thereby, and they, and each of them, shall suffer no liability for any such
disregard thereof, and shall be reimbursed on demand out of the Trust Fund for
the amount of any loss, cost or expense incurred as a result of disregarding or
of acting in disregard of such action. Neither the provisions of this Section
nor any other provision of this Plan (including but not limited to provisions
conferring rights on a Spouse) shall prohibit observance of a qualified domestic
relations order (as defined in Section 206(d) of the Employee Retirement Income
Security Act of 1974).
     19.4 Facility of Payment. If any payee under the Plan is a minor, or if the
Pension Plan Committee believes that any payee is legally incapable of giving a
valid receipt of discharge for any payment due him, the Pension Plan Committee
may have such payment or any part thereof made to the person (or persons or
institution) whom it reasonably believes is caring for or supporting such payee,
unless it has received due notice of claim therefor from a duly appointed
guardian or committee of such payee. Any such payment shall be a payment for the
account of such payee and shall, to the extent thereof, be a complete discharge
of any liability under the Plan of such payee.

65



--------------------------------------------------------------------------------



 



     19.5 Location of Payee. Benefits shall not be paid under this Plan until
the Participant or other person entitled to benefits hereunder shall have made
application for such benefits as provided in this instrument. If any such
person, having so applied for benefits, shall fail thereafter to give the
Pension Plan Committee evidence satisfactory to the Pension Plan Committee of
his continued life and address, payment of benefits shall cease as of the last
payment, if any, known to have been received by the payee, and benefits shall
not again commence to be paid until application for benefits is again made in
accordance with the provisions of this Plan as then in effect. In no event shall
a Participant or other person be entitled to receive any amount with respect to
any period prior to application for benefits in accordance with this Plan, or
with respect to any period between cessation of benefits and reapplication
therefor, as provided herein.
     19.6 Payment of Small Benefits.
     (a) Notwithstanding any provision in this instrument for the payment of
monthly benefits, if the monthly benefit which would be paid to any person under
this Plan is less than forty dollars ($40.00) and the present value of such
benefit is not in excess of five thousand dollars ($5,000), the Pension Plan
Committee will pay one lump sum no later than the close of the Plan Year
following the Plan Year in which the termination or retirement occurs, in lieu
of monthly payments. No other benefits shall be payable to such person.
     (b) Notwithstanding subsection (a), if, at the distribution date, the
present value of the Accrued Benefit of a Participant (or a spouse or former
spouse who is an alternate payee under a qualified domestic relations order)
exceeds $1,000 but does not exceed $5,000, such present value shall not be
distributed prior to the Participant reaching

66



--------------------------------------------------------------------------------



 



age 65 without the consent of the distributee.
          The Participant or Beneficiary shall be given a notice of his or her
right to receive the present value of the vested benefit in a lump sum. The
Participant or Beneficiary may choose to have such distribution paid directly to
an Eligible Retirement Plan (as defined in Section 10.7) specified by the
Participant or Beneficiary, no later than the close of the Plan Year following
the Plan Year in which the termination or retirement occurs. The Participant or
Beneficiary shall have at least thirty (30) but not more than ninety (90) days
from the date of such notice to elect to receive his benefit in a lump sum or a
direct rollover, and if so elected and paid, no other benefits shall be payable
to such former Participant or to his or her Beneficiaries.
          In the event that the distribute does not make an affirmative election
to receive his or her benefit in a lump sum or to have the benefit paid in a
direct rollover pursuant to Section 10.7:
     (1) If the Participant has not yet reached Normal Retirement Age, the
Participant’s benefit will remain in the Plan until the Participant makes an
affirmative election in accordance with the terms of the Plan or reaches Normal
Retirement Age or dies.
     (2) If the Beneficiary is the surviving spouse or a former spouse who is an
alternate payee under a qualified domestic relations order, the alternate
payee’s benefit will remain in the Plan until the alternate payee makes an
affirmative election in accordance with the terms of the Plan or the date the
Participant reaches Normal Retirement Age or dies.
     (3) If the Participant has reached Normal Retirement Age, the Plan the

67



--------------------------------------------------------------------------------



 



benefit will remain in accordance with subsection (a).
     (4) If the Participant dies prior to receiving or commencing distribution
of his or her benefits, benefits will be paid as otherwise provided in this
Plan, subsection (a), and to the extent benefits are payable to a spouse or
former spouse who is an alternate payee under a qualified domestic relations
order, subsection (b).
     (c) For purposes of this Section, the present value of a benefit and the
amount of a lump sum payment shall be determined in accordance with
Section 3.1(b).
     19.7 The Trust Agreement. All assets of the Plan shall be held in a Trust
Fund or Trust Funds by a Trustee or Trustees appointed by the Pension Plan
Committee pursuant to a Trust Agreement or Trust Agreements creating such Trust
Fund or Trust Funds entered into between the Pension Plan Committee and/or
Sponsor and the Trustee or Trustees.
     19.8 Application of Forfeitures. Any forfeiture of benefits arising from
termination of employment, death, or otherwise prior to the termination of the
Plan or the complete discontinuance of contributions will be used to reduce
Member Company contributions otherwise payable under the Plan, and will not be
used to increase Participants’ benefits.
     19.9 Irrevocability. The Member Companies shall have no right or title to,
nor interest in the contributions made to the Trust hereunder, nor shall any
part of any funds held in trust revert to the Member Companies except as
follows:
     (a) If an amount is contributed under the Plan by the Member Companies
pursuant to a mistake of fact, the amount so contributed (subject to any
depreciation or loss in the Trust Fund attributable to such contribution) may be
returned to the Member Companies within one year of the date of such
contribution, or

68



--------------------------------------------------------------------------------



 



     (b) If any contribution which the Member Companies make under the Plan is
conditioned on initial qualification of the Plan under Code Section 401(a) and
if initial qualification of the Plan is denied, such contribution (subject to
any depreciation or loss in the Trust Fund attributable to such contribution)
may be returned to the Member Companies within one year after the date of denial
of the Plan’s initial qualification provided the application for qualification
is made by the time prescribed by law for filing the Member Companies’ tax
return for the taxable year in which the Plan is adopted, or such later date as
the Secretary of the Treasury may prescribe, or
     (c) Any contribution which the Member Companies make under the Plan is
conditioned upon the deductibility of such contribution under Section 404 of the
Code and, to the extent a deduction therefor is disallowed, such contribution
(subject to any depreciation or loss in the Trust Fund attributable to such
contribution) may be returned to the Member Companies within one year after such
disallowance, or
     (d) In the case of any residual assets remaining after satisfaction of all
liabilities of the Plan, a distribution may be made of such residual assets in
accordance with the provisions of Section 18.4.
     19.10 Merger Restriction. This Plan shall not in whole or in part merge or
consolidate with, or transfer its assets or liabilities to any other plan unless
each affected Participant in this Plan would (if the plan then terminated) be
entitled to receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer
(if the Plan had then terminated).

69



--------------------------------------------------------------------------------



 



     19.11 Article Headings. Article headings are for convenient reference only
and shall not be deemed to be a part of the substance of this instrument or in
any way to enlarge or limit the contents of any Article.
     19.12 Gender. Masculine gender shall include the feminine and the singular
shall include the plural unless the context clearly indicates otherwise.
     19.13 Amendments. All amendments to the Plan are effective only on the date
on which such amendments are adopted, unless a different effective date is
expressly provided by resolution of the Board of Directors of the Sponsor, or
unless any such amendment shall by its own express terms become effective at
another date. Further, unless and to the extent expressly provided to the
contrary in the terms of any such amendment, such amendment shall not be
construed to enlarge the rights of any Participant or other person with respect
to a Participant whose employment terminated prior to the effective date of such
amendment.
     19.14 Applicable Law. All legal questions pertaining to the Plan shall be
determined in accordance with applicable federal law and the laws of the State
of Nevada to the extent not preempted by federal law. All contributions made
hereunder shall be deemed to have been made in Nevada.
     19.15. Veterans’ Reemployment Rights. Notwithstanding any other provision
in the Plan to the contrary, contributions, benefits, and service credit with
respect to qualified military service shall be provided in accordance with Code
section 414(u). The Sponsor shall notify the Trustee of any Participant with
respect to whom additional contributions are made because of qualified military
service.

70



--------------------------------------------------------------------------------



 



ARTICLE XX
LIMITATIONS ON BENEFITS
     20.1 Basic Limitation. Subject to the adjustments hereinafter set forth,
the maximum annual amount of retirement income payable to a Participant under
this Plan shall not exceed the lesser of:
     (a) One hundred sixty thousand dollars ($160,000); or
     (b) One hundred percent (100%) of the Participant’s average compensation
for the three consecutive calendar years during which he was a Participant and
had the greatest aggregate compensation.
Except as provided below, a benefit payable in a form other than a straight life
annuity must be adjusted to an actuarial equivalent straight life annuity before
applying the limitations of this Article. The actuarial factors used to
determine actuarial equivalence; will be either the factors specified in
Section 3.1 or the Applicable Mortality Table (as defined in Section 3.1(b)(A))
and 5%, whichever produces the highest benefit. The Applicable Interest Rate (as
defined in Section 3.1(b)(B) is substituted for 5% for forms of benefit subject
to Code section 417(e). Notwithstanding the foregoing, for the short Plan Year
beginning December 1, 2005, for purposes of adjusting any benefit under this
paragraph for any form of benefit subject to Code Section 417(e)(3), the
interest rate assumption shall be 5.5% or the rate specified by the Plan in
Section 3.1(b), whichever produces the higher benefit. The annual benefit does
not include any benefits attributable to employee contributions or rollover
contributions, or the assets transferred from a qualified plan that was not
maintained by the Company or an Affiliated Company. No actuarial adjustment to
the benefit is required for (i) the value of a qualified joint and survivor
annuity, (ii) the value of benefits that are not directly related to retirement
benefits, and (iii) the

71



--------------------------------------------------------------------------------



 



value of post-retirement cost-of-living increases made in accordance with Code
Section 415(d) and Treasury Regulation section 1.415-3(c)(2)(iii).
     For purposes of this Section, the limitation year shall be the same as the
Plan Year.
     20.2 Membership in Other Defined Benefit Plans. The limitations of this
Article XX with respect to any Participant who at any time has been a
participant in any other defined benefit plan (as defined in Section 414(j) of
the Internal Revenue Code) maintained by the Company or an Affiliated Company
shall apply as if the total benefits payable under all such defined benefit
plans in which the Participant has been a participant were payable from one
plan.
     20.3 Payment Prior to Age Sixty-Two or After Age Sixty-Five. If the annual
benefit of a Participant commences prior to age sixty-two (62), the reduced age
dollar limit is the lesser of the actuarial equivalent amount computed using the
plan rate and plan mortality table used for actuarial equivalence of early
retirement benefits and the actuarial equivalent of the amount at age 62
computed using a 5% interest rate and the applicable mortality table. Any
decrease in the defined benefit dollar limitation determined in accordance with
this provision shall not reflect the mortality decrement to the extent that
benefits will not be forfeited upon the death of the Participant.
     If the annual benefit of a Participant commences after age 65, the
limitation referred to in subsection (a) of Section 20.1, if necessary, will be
adjusted so that it is the actuarial equivalent of an annual benefit of such
dollar limitation beginning at age 65. To determine actuarial equivalence, the
dollar limitation shall be the lesser of the limitation determined using the
Plan rate and the Plan mortality table used for late retirement benefits or 5%
interest and the Applicable Mortality Table. For these purposes mortality
between age 65 and the age at which benefits commence shall be ignored.

72



--------------------------------------------------------------------------------



 



     20.4 Exception. The provisions of this Article XX shall not apply to any
Participant who has not at any time participated in any defined benefit plan (as
defined in Section 415(k) of the Internal Revenue Code) maintained by the
Company or any Affiliated Company if his total annual benefit computed in
accordance with this Article XX in any year is not in excess of ten thousand
dollars ($10,000).
     20.5 Adjustment of Limitation. The maximum annual retirement benefit
payable under this Article XX to any Participant who has completed less than ten
(10) years of service with the Company and all Affiliated Companies shall be the
amount otherwise permitted to be paid under this Article XX or, as the case may
be, multiplied by a fraction, the numerator of which is the number of the
Participant’s years of service and the denominator of which is ten (10).
Application of this provision to the dollar limit of Section 20.1(a) shall be
based upon years of Plan participation rather than years of service. Application
of this provision to the percentage of compensation limit of Section 20.1(b)
shall be based upon years of service.
     20.6 Adjustment. The dollar limitation on the maximum amount of annual
retirement benefit prescribed by Section 20.1 shall be deemed to be adjusted
annually, without the necessity of formal amendment of this Plan, for increases
in the cost of living, in accordance with Regulations issued by the Secretary of
the Treasury pursuant to the provisions of Section 415(d) of the Internal
Revenue Code.
     20.7 Special Affiliation Rule. For purposes of this Article XX, the
determination of whether a company is an Affiliated Company shall be made after
applying the modifications required by Internal Revenue Code Section 415(h) to
the percentage tests of Internal Revenue Code Sections 414(b) and (c) of the
Internal Revenue Code.

73



--------------------------------------------------------------------------------



 



     20.8 Compensation. For the limited purpose of applying the provisions of
Article XX and Article XXII, “compensation” means all wages, salaries, and fees
for professional services and other amounts received for personal services
actually rendered in the course of employment with the Company or an Affiliated
Company (including, but not limited to commissions paid salesmen, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips and bonuses), and excluding the following:
     (a) Contributions to a plan of deferred compensation which are not
includable in the Employee’s gross income for the taxable year in which
contributed, or contributions under a simplified employee pension plan to the
extent such contributions are deductible by the Employee, or any distributions
from a plan of deferred compensation;
     (b) Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;
     (c) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and
Compensation shall include elective deferrals during the Limitation Year under
Code sections 125, 132(f)(4), 401(k), 403(b) and 457.

74



--------------------------------------------------------------------------------



 



ARTICLE XXI
SPECIAL QUALIFICATION PROVISION
     (a) In the event of termination of this Plan, the benefit of any highly
compensated employee (as defined under Code Section 414(q)) and of any highly
compensated former employee is limited to a benefit that is nondiscriminatory
under Code Section 401(a)(4).
     (b) In order to comply with this Section, the annual payments to a
Participant described in paragraph (c) below will be restricted to an amount
equal in each year to—
     (i) The accrued benefit and other benefits to which the Participant is
entitled under the Plan (other than a social security supplement), and
     (ii) The amount of the payments that the Participant is entitled to receive
under a social security supplement.
The restrictions in this paragraph (b) do not apply, however, if any one of the
following requirements is satisfied—
     (iii) After payment to a Participant described in subsection (c) hereof of
all benefits payable to the Participant under the Plan, the value of Plan assets
equals or exceeds 110 percent of the value of current liabilities, as defined in
Code Section 412(1)(7)),
     (iv) The value of the benefits payable to the Participant under the Plan
for a Participant described in subsection (c) hereof is less than one percent
(1%) of the value of current liabilities before distribution, or

75



--------------------------------------------------------------------------------



 



     (v) The value of the benefits payable to the Participant under the Plan for
a Participant described in subsection (c) hereof does not exceed the amount
described in Code Section 411(a)(11)(A).
     (c) The Participants whose benefits are restricted on distribution under
this subsection include all highly compensated employees and highly compensated
former employees; provided, however, that in any one (1) year, the total number
of Participants whose benefits are subject to restrictions under this subsection
is limited to the twenty-five (25) highly compensated employees and highly
compensated former employees with the greatest compensation in the current or
any prior Plan Year.
     (d) For purposes of this subsection, the term “benefit” includes, among
other benefits, any periodic income and any death benefits not provided by
insurance on the Participant’s life.
     (e) If it is determined that the provisions of this subsection are no
longer necessary to qualify this Plan under the Code, this Section shall
automatically become inoperative and of no effect.
     EXECUTED pursuant to the                      adopting resolution of the
Sponsor’s Board of Directors.

                  American Pacific Corporation    
 
           
 
  By        
 
           
 
           
Date
           

76



--------------------------------------------------------------------------------



 



AMPAC FINE CHEMICALS LLC PENSION PLAN
FOR BARGAINING UNIT EMPLOYEES
APPENDIX A

     
EMPLOYEE UNIT:
  Ampac Fine Chemicals LLC
 
  Sacramento, California
 
  International Association of Machinists &
 
  Aerospace Workers, Local #946
 
   
BENEFIT FACTOR:
   

          Date of Last Employment     in Employee Unit   Benefit Factor
On or after December 1, 2005
  $ 53.00  

77



--------------------------------------------------------------------------------



 



SCHEDULE A-1
     Except as otherwise expressly provided in the Plan, if a Participant’s
retirement income commences prior to Normal Retirement Date the amount of
retirement income otherwise payable shall be reduced in accordance with this
Schedule A, taking into account the number of years and full calendar months by
which the date of commencement of benefits precedes the Participant’s Normal
Retirement Date. The percentages shown in the table below represent the reduced
percentage of the monthly amount which would have been payable commencing at
Normal Retirement Date. If a Participant’s retirement income is to be paid in a
form other than the form of a single life annuity, the reduced percentage of
retirement income determined from this Schedule A shall be subject to further
reduction as provided in this Plan.

78



--------------------------------------------------------------------------------



 



SCHEDULE A-2

                                                                               
          Yr.   Mo.   %   Yr.   Mo.   %   Yr.   Mo.   %   Yr.   Mo.   %
0
    1       99.4               7       82.6       5       1       69.3          
    7       58.9  
 
    2       98.8               8       82.1               2       69.0          
    8       58.6  
 
    3       98.2               9       81.6               3       68.6          
    9       58.2  
 
    4       97.6               10       81.1               4       68.2        
      10       57.9  
 
    5       97.0               11       80.6               5       67.8        
      11       57.6  
 
    6       96.3               12       80.1               6       67.4        
      12       57.3  
 
                                                                               
       
 
    7       95.7       3       1       79.6               7       67.1       8  
    1       57.0  
 
    8       95.1               2       79.2               8       66.7          
    2       56.7  
 
    9       94.5               3       78.7               9       66.3          
    3       56.4  
 
    10       93.9               4       78.3               10       66.0        
      4       56.1  
 
    11       93.3               5       77.8               11       65.6        
      5       55.8  
 
    12       92.7               6       77.3               12       65.2        
      6       55.5  
 
                                                                               
       
1
    1       92.2               7       76.9       6       1       64.9          
    7       55.3  
 
    2       91.6               8       76.4               2       64.5          
    8       55.0  
 
    3       91.0               9       76.0               3       64.2          
    9       54.7  
 
    4       90.5               10       75.5               4       63.8        
      10       54.4  
 
    5       90.0               11       75.1               5       63.5        
      11       54.1  
 
    6       89.4               12       74.6               6       63.1        
      12       53.8    
 
    7       88.8       4       1       74.2               7       62.8       9  
    1       53.5  
 
    8       88.3               2       73.8               8       62.5          
    2       53.3  
 
    9       87.8               3       73.4               9       62.1          
    3       53.0  
 
    10       87.2               4       73.0               10       61.8        
      4       52.7  
 
    11       86.6               5       72.6               11       61.4        
      5       52.5  
 
    12       86.1               6       72.1               12       61.1        
      6       52.2  
 
                                                                               
       
2
    1       85.6               7       71.7       7       1       60.8          
    7       51.9  
 
    2       85.1               8       71.3               2       60.5          
    8       51.7  
 
    3       84.6               9       70.9               3       60.1          
    9       51.4  
 
    4       84.1               10       70.5               4       59.8        
      10       51.1  
 
    5       83.6               11       70.1               5       59.5        
      11       50.9  
 
    6       83.1               12       69.7               6       59.2        
      12       50.6  

79



--------------------------------------------------------------------------------



 



SCHEDULE B -1
     If a Participant’s benefit is payable in the form of a joint and survivor
annuity providing for a “reduced” monthly benefit to the Participant for his
lifetime, with fifty percent (50%) of such amount to continue to be paid to
another person after his death for such other person’s lifetime, the “reduced”
monthly amount shall be determined from the table below, taking into account
(a) the age of the Participant upon commencement of benefits, and (b) the age of
the spouse or other contingent annuitant when benefits commence for the
Participant. The percentages shown in the table below represent the percentage
of the monthly amount which would have been payable in single life annuity form
(after any reduction required by the Plan to reflect the commencement of
benefits prior to Normal Retirement Date).

80



--------------------------------------------------------------------------------



 



SCHEDULE B -2
Age of Participant

                                                                               
                                                      55   56   57   58   59  
60   61   62   63   64   65   66   67   68   69   70
40
    90.7       90.0       89.3       88.6       87.9       87.1       86.2      
85.3       84.4       83.4       82.4       81.3       80.2       79.1      
77.9       76.7  
 
                                                                               
                                               
41
    91.0       90.4       89.6       89.0       88.2       87.5       86.6      
85.7       84.8       83.9       82.8       81.8       80.7       79.6      
78.4       77.2  
 
                                                                               
                                               
42
    91.3       90.7       90.1       89.3       88.6       87.8       87.0      
86.2       85.2       84.3       83.3       82.2       81.2       80.1      
78.9       77.7  
 
                                                                               
                                               
43
    91.6       91.1       90.4       89.8       89.0       88.2       87.4      
86.6       85.7       84.7       83.7       82.7       81.6       80.6      
79.4       78.2  
 
                                                                               
                                               
44
    92.0       91.4       90.8       90.1       89.4       88.6       87.9      
87.0       86.2       85.2       84.2       83.2       82.2       81.0      
79.9       78.8  
 
                                                                               
                                               
45
    92.4       91.8       91.1       90.5       89.8       89.1       88.3      
87.5       86.6       85.7       84.8       83.7       82.6       81.6      
80.4       79.3  
 
                                                                               
                                               
46
    92.7       92.1       91.6       90.9       90.3       89.5       88.8      
87.9       87.1       86.1       85.3       84.3       83.1       82.1      
81.0       79.8  
 
                                                                               
                                               
47
    93.1       92.5       91.9       91.3       90.6       90.0       89.2      
88.4       87.5       86.6       85.7       84.8       83.7       82.6      
81.5       80.4  
 
                                                                               
                                               
48
    93.5       92.9       92.3       91.7       91.1       90.3       89.7      
88.9       88.1       87.1       86.2       85.2       84.3       83.2      
82.1       81.0  
 
                                                                               
                                               
49
    93.8       93.3       92.7       92.1       91.5       90.8       90.0      
89.3       88.5       87.7       86.7       85.8       84.7       83.8      
82.7       81.5  
 
                                                                               
                                               
50
    94.1       93.6       93.1       92.5       91.9       91.2       90.5      
89.7       89.0       88.2       87.3       86.3       85.3       84.3      
83.3       82.2  
 
                                                                               
                                               
51
    94.4       93.9       93.4       92.9       92.3       91.6       90.9      
90.2       89.4       88.6       87.8       86.9       85.8       84.9      
83.8       82.9  
 
                                                                               
                                               
52
    94.8       94.3       93.8       93.2       92.7       92.0       91.4      
90.7       89.9       89.1       88.3       87.4       86.5       85.4      
84.4       83.4  
 
                                                                               
                                               
53
    95.0       94.6       94.1       93.6       93.0       92.5       91.8      
91.1       90.4       89.6       88.7       87.9       87.0       86.1      
85.0       84.0  
 
                                                                               
                                               
54
    95.3       94.9       94.5       94.0       93.4       92.8       92.3      
91.5       90.8       90.1       89.3       88.4       87.6       86.6      
85.7       84.6  
 
                                                                               
                                               
55
    95.6       95.2       94.8       94.3       93.8       93.2       92.6      
92.0       91.3       90.5       89.8       89.0       88.0       87.2      
86.3       85.3  
 
                                                                               
                                               
56
    95.9       95.5       95.1       94.6       94.2       93.6       93.0      
92.4       91.8       91.0       90.3       89.5       88.7       87.7      
86.9       86.0  
 
                                                                               
                                               
57
    96.1       95.8       95.4       94.9       94.5       94.0       93.4      
92.8       92.2       91.5       90.8       90.0       89.2       88.4      
87.4       86.6  
 
                                                                               
                                               
58
    96.4       96.0       95.7       95.2       94.8       94.3       93.8      
93.2       92.6       92.0       91.3       90.5       89.7       88.9      
88.1       87.2  
 
                                                                               
                                               
59
    96.6       96.3       95.9       95.6       95.1       94.6       94.2      
93.7       93.0       92.4       91.8       91.1       90.3       89.5      
88.7       87.9  
 
                                                                               
                                               
60
    96.9       96.6       96.2       95.8       95.5       95.0       94.5      
94.0       93.5       92.9       92.3       91.6       90.9       90.1      
89.3       88.5  
 
                                                                               
                                               
61
    97.0       96.8       96.5       96.2       95.7       95.4       94.9      
94.4       93.9       93.4       92.7       92.1       91.4       90.8      
90.0       89.2  
 
                                                                               
                                               
62
    97.3       97.0       96.8       96.4       96.1       95.6       95.3      
94.8       94.3       93.8       93.3       92.6       92.0       91.3      
90.7       89.9  
 
                                                                               
                                               
63
    97.5       97.3       96.9       96.7       96.4       96.0       95.6      
95.2       94.7       94.3       93.7       93.2       92.6       91.9      
91.3       90.6  
 
                                                                               
                                               
64
    97.8       97.5       97.2       96.9       96.7       96.4       96.0      
95.6       95.2       94.7       94.2       93.7       93.2       92.5      
91.9       91.2  
 
                                                                               
                                               
65
    98.0       97.8       97.5       97.3       96.9       96.7       96.4      
96.0       95.6       95.2       94.7       94.2       93.7       93.2      
92.5       91.9  
 
                                                                               
                                               
66
    98.1       98.0       97.8       97.5       97.3       97.0       96.8      
96.4       96.1       95.6       95.2       94.7       94.2       93.7      
93.2       92.5  
 
                                                                               
                                               
67
    98.3       98.1       98.1       97.9       97.5       97.3       97.0      
96.8       96.4       96.1       95.8       95.2       94.7       94.3      
93.7       93.3  
 
                                                                               
                                               
68
    98.6       98.3       98.2       98.1       97.9       97.6       97.3      
97.0       96.8       96.5       96.1       95.6       95.3       94.8      
94.3       93.8  
 
                                                                               
                                               
69
    98.7       98.6       98.4       98.2       98.1       97.9       97.6      
97.4       97.1       96.8       96.5       96.1       95.7       95.3      
94.9       94.4  
 
                                                                               
                                               
70
    98.9       98.7       98.6       98.4       98.2       98.2       98.0      
97.6       97.4       97.1       96.9       96.5       96.2       95.8      
95.4       95.0  

81



--------------------------------------------------------------------------------



 



SCHEDULE C-1
     If a Participant’s benefit is payable in the form of a joint and survivor
annuity providing for a “reduced” monthly benefit to the Participant for his
lifetime, with one hundred percent (100%) of such amount to continue to be paid
to another person after his death for such other person’s lifetime, the
“reduced” monthly amount shall be determined from the table below, taking into
account (a) the age of the Participant upon commencement of benefits, and
(b) the age of the spouse or other contingent annuitant when benefits commence
for the Participant. The percentages shown in the table below represent the
percentage of the monthly amount which would have been payable in single life
annuity form (after any reduction required by this Plan to reflect the
commencement of benefits prior to Normal Retirement Date).

82



--------------------------------------------------------------------------------



 



SCHEDULE C-2
Age of Participant

                                                                               
                                                      55   56   57   58   59  
60   61   62   63   64   65   66   67   68   69   70
40
    82.8       81.4       80.3       79.0       77.9       76.6       75.1      
73.8       72.4       70.9       69.4       67.8       66.2       64.6      
63.0       61.3  
 
                                                                               
                                               
41
    83.2       82.1       80.8       79.7       78.4       77.2       75.9      
74.4       73.0       71.5       70.0       68.5       66.9       65.2      
63.6       61.9  
 
                                                                               
                                               
42
    83.7       82.6       81.5       80.2       79.0       77.7       76.5      
75.1       73.6       72.1       70.7       69.0       67.5       65.9      
64.2       62.5  
 
                                                                               
                                               
43
    84.2       83.2       82.1       81.0       79.6       78.4       77.1      
75.8       74.4       72.8       71.3       69.8       68.1       66.6      
64.9       63.2  
 
                                                                               
                                               
44
    84.9       83.8       82.7       81.6       80.4       79.0       77.8      
76.4       75.1       73.6       72.0       70.4       68.9       67.2      
65.6       63.9  
 
                                                                               
                                               
45
    85.5       84.5       83.3       82.2       81.0       79.8       78.4      
77.1       75.7       74.3       72.8       71.1       69.5       68.0      
66.3       64.7  
 
                                                                               
                                               
46
    86.1       85.0       84.0       82.8       81.7       80.5       79.2      
77.8       76.4       74.9       73.5       72.0       70.3       68.6      
67.1       65.3  
 
                                                                               
                                               
47
    86.7       85.7       84.6       83.6       82.3       81.2       79.9      
78.6       77.1       75.7       74.2       72.7       71.1       69.4      
67.8       66.2  
 
                                                                               
                                               
48
    87.4       86.3       85.3       84.2       83.1       81.8       80.8      
79.3       78.0       76.4       75.0       73.4       71.9       70.3      
68.5       66.9  
 
                                                                               
                                               
49
    87.9       87.0       85.9       84.8       83.7       82.6       81.3      
80.1       78.7       77.3       75.7       74.2       72.6       71.1      
69.5       67.7  
 
                                                                               
                                               
50
    88.5       87.5       86.6       85.5       84.4       83.2       82.1      
80.7       79.4       78.0       76.6       75.0       73.4       71.8      
70.3       68.6  
 
                                                                               
                                               
51
    89.0       88.1       87.2       86.2       85.1       83.9       82.7      
81.5       80.1       78.8       77.4       75.9       74.2       72.7      
71.0       69.5  
 
                                                                               
                                               
52
    89.7       88.7       87.8       86.8       85.8       84.6       83.5      
82.2       80.9       79.5       78.2       76.7       75.2       73.5      
71.9       70.2  
 
                                                                               
                                               
53
    90.1       89.4       88.4       87.4       86.4       85.4       84.2      
82.9       81.7       80.4       78.9       77.5       76.0       74.4      
72.7       71.2  
 
                                                                               
                                               
54
    90.6       89.8       89.1       88.1       87.1       86.0       85.0      
83.7       82.4       81.1       79.7       78.2       76.8       75.3      
73.7       72.0  
 
                                                                               
                                               
55
    91.1       90.4       89.5       88.7       87.7       86.7       85.6      
84.5       83.2       81.9       80.5       79.1       77.6       76.2      
74.6       73.1  
 
                                                                               
                                               
56
    91.7       90.9       90.1       89.2       88.4       87.3       86.2      
85.1       84.0       82.6       81.3       79.9       78.5       77.0      
75.5       74.0  
 
                                                                               
                                               
57
    92.1       91.4       90.6       89.8       88.9       88.0       86.9      
85.8       84.7       83.5       82.1       80.8       79.4       78.0      
76.4       74.9  
 
                                                                               
                                               
58
    92.6       91.8       91.2       90.3       89.5       88.6       87.7      
86.5       85.4       84.2       83.0       81.6       80.2       78.8      
77.4       75.8  
 
                                                                               
                                               
59
    93.1       92.4       91.6       90.9       90.0       89.2       88.2      
87.3       86.1       85.0       83.8       82.6       81.1       79.8      
78.3       76.9  
 
                                                                               
                                               
60
    93.5       92.9       92.2       91.4       90.7       89.8       88.9      
87.9       87.0       85.8       84.6       83.4       82.2       80.7      
79.3       77.9  
 
                                                                               
                                               
61
    93.8       93.4       92.7       92.0       91.1       90.4       89.5      
88.6       87.6       86.7       85.4       84.3       83.0       81.8      
80.3       78.9  
 
                                                                               
                                               
62
    94.3       93.7       93.2       92.5       91.8       91.0       90.2      
89.3       88.3       87.3       86.4       85.2       84.0       82.7      
81.5       80.0  
 
                                                                               
                                               
63
    94.6       94.2       93.5       93.1       92.4       91.7       90.8      
90.0       89.1       88.1       87.1       86.2       84.9       83.7      
82.4       81.2  
 
                                                                               
                                               
64
    95.2       94.6       94.1       93.5       93.0       92.3       91.6      
90.7       89.9       89.0       88.0       86.9       86.0       84.7      
83.5       82.2  
 
                                                                               
                                               
65
    95.6       95.2       94.5       94.0       93.4       92.9       92.2      
91.5       90.6       89.8       88.8       87.8       86.8       85.8      
84.5       83.3  
 
                                                                               
                                               
66
    95.8       95.6       95.2       94.5       94.0       93.4       92.9      
92.2       91.4       90.5       89.7       88.7       87.7       86.6      
85.7       84.4  
 
                                                                               
                                               
67
    96.2       95.8       95.6       95.2       94.5       94.0       93.4      
92.9       92.1       91.4       90.4       89.6       88.6       87.6      
86.5       85.6  
 
                                                                               
                                               
68
    96.7       96.2       95.8       95.6       95.2       94.5       94.0      
93.3       92.8       92.1       91.3       90.4       89.6       88.5      
87.5       86.5  
 
                                                                               
                                               
69
    96.9       96.7       96.2       95.8       95.6       95.2       94.5      
93.9       93.3       92.8       92.0       91.2       90.3       89.5      
88.5       87.5  
 
                                                                               
                                               
70
    97.3       96.9       96.7       96.2       95.8       95.6       95.1      
94.4       93.9       93.3       92.8       92.0       91.2       90.3      
89.5       88.5  

83